 



Exhibit 10.42
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such portions are marked by a series of asterisks.
Execution Copy
AMENDED AND RESTATED
RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT
AMONG
NEOSE TECHNOLOGIES, INC.
AND
NOVO NORDISK A/S
AND
NOVO NORDISK HEALTH CARE AG
DATED AS OF OCTOBER 31, 2006
 

******   — Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
1. DEFINITIONS
    1  
2. CONDUCT OF THE PROJECT AND COMMERCIALIZATION EFFORTS
    8  
3. FEES AND DEVELOPMENT PAYMENTS
    10  
4. PRODUCT PAYMENTS AND ROYALTIES
    13  
5. INTELLECTUAL PROPERTY GRANTS AND RIGHT OF NEGOTIATION
    15  
6. OWNERSHIP OF INTELLECTUAL PROPERTY
    17  
7. BLOCKING PATENTS
    27  
8. SUPPLY AGREEMENT
    28  
9. CONFIDENTIALITY
    28  
10. REPRESENTATIONS AND WARRANTIES
    30  
11. INDEMNIFICATIONS AND LIMITED LIABILITY
    31  
12. TERM AND TERMINATION
    33  
13. DISPUTE RESOLUTION
    35  
14. GOVERNMENT APPROVAL
    35  
15. NEGATIVE COVENANTS
    36  
16. MUTUAL COOPERATION
    37  
17. MISCELLANEOUS
    37  

 

******   — Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT
     This AMENDED AND RESTATED RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT
(“Agreement”), is dated as of October 31, 2006 (the “Restatement Date”), among
Neose Technologies, Inc., a Delaware corporation (“Neose”), and Novo Nordisk
A/S, a Danish corporation, and Novo Nordisk Health Care AG, a Swiss Corporation
(collectively, “Novo”).
BACKGROUND
     Neose and Novo are parties to two Research, Development and License
Agreements, dated September 30, 2002 and October 28, 2002, respectively,
relating to the use of Neose’s technologies on Novo’s recombinant human Factor
VII and Factor VIIa. Additionally, Novo and Neose entered into a Research,
Development and License Agreement dated November 17, 2003, as amended by letter
agreements dated December 18, 2003 and October 12, 2004 and by Amendment Number
3 dated December 15, 2005 (collectively, the “Amendments”), respectively (as so
amended, the “Original Agreement”), pursuant to which Novo and Neose are
collaborating to develop a long-acting Factor VII compound.
     Novo and Neose desire to amend and restate the Original Agreement to
further amend the Original Agreement and to incorporate all of the Amendments
into one document.
     Contemporaneously with the execution and delivery of the Original
Agreement, Neose and Novo entered into another Research, Development and License
agreement regarding coagulation Factors VIII and IX.
TERMS
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements and covenants contained in this Agreement, and intending to be
legally bound hereby, Novo and Neose agree as follows:
     1. DEFINITIONS. Capitalized terms not otherwise defined shall have the
meaning set forth in this Section 1.
          1.1 “******” means any New Product that incorporates a ******.
          1.2 “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person. Without limiting the foregoing, a Person shall be
regarded as in control of another Person if it owns, or directly or indirectly
controls, more than fifty percent (50%) of the voting stock or other ownership
interest of the other Person.
          1.3 “Blocking Patent” means any Patent Rights claimed to be owned or
Controlled by a Third Party with respect to which Patent Rights an assertion is
being made by or on behalf of the Third Party that the use of the Neose
Technology under this Agreement infringes such Person’s Patent Rights.
 

******   — Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



          1.4 “Calendar Quarter” means any of the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30 or
December 31 during the Term.
          1.5 “Calendar Year” shall mean the respective periods of twelve
(12) consecutive calendar months ending on December 31 during the Term.
          1.6 “Carved Factor VII Claims” shall mean any Potential Carved Factor
VII Claim with respect to which the parties have filed, in accordance with
Section 6.4.2, a separate patent application.
          1.7 “Commercially Reasonable Efforts” shall mean efforts and resources
normally used by a Party in similar undertakings, taking into account the
proprietary position of the product or technology involved, the regulatory
structure involved, the profitability of such undertaking, the competitiveness
of the relevant marketplace, and other relevant factors.
          1.8 “Commercial Sale” means any sale of a New Product by Novo, its
Affiliates, or Sublicensees to a Person other than their respective Affiliates
or Neose.
          1.9 “Confidential Information” shall mean any of the Disclosing
Party’s proprietary or confidential information, technical data, trade secrets
or know-how, including, but not limited to, research, product plans, products,
the identity of the Novo Materials, information relating to the Novo Materials,
service plans, services, customer lists and customers, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, marketing, distribution and sales methods and systems, sales and
profit figures, finances and other business information disclosed to the
Recipient by or on behalf of the Disclosing Party, either directly or
indirectly, in writing, orally or by drawings or inspection of documents or
other tangible property.
          1.10 “Control” or “Controlled” means possession of the ability of one
party to grant the licenses or sublicenses to the other party as provided for
herein without violating the terms of an agreement or other arrangement with a
Third Party existing before or after the Effective Date.
          1.11 “Designated Representative” means, in the case of Neose, its
President and Chief Executive Officer, or such other person designated by Neose
in writing from time to time to Novo, and, in the case of Novo, its Executive
Vice President and Chief Science Officer, or other such other person designated
by Novo in writing from time to time to Neose.
          1.12 “Disclosing Party” is used as defined in Section 9.1.
          1.13 “Effective Date” shall mean the date of execution of the Original
Agreement by both Parties.
 

******   — Material has been omitted and filed separately with the Commission.

-2-



--------------------------------------------------------------------------------



 



          1.14 “Factor VIII and IX Agreement” means the Research, Development
and License Agreement between Neose and Novo with respect to coagulation Factor
VIII and IX, entered into contemporaneously with the execution of the Original
Agreement.
          1.15 “FDA” means the United States Food and Drug Administration and
any successor agency.
          1.16 “Field of Use” means the development and commercial manufacture
of New Product for ******.
          1.17 “GMPs” shall mean current good manufacturing practices for the
methods to be used in, and the facilities and controls to be used for, the
manufacture, processing, packing and holding of biological products, all as set
forth from time to time by the FDA, including all amendments and supplements
thereto throughout the term of this Agreement.
          1.18 “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the rules and regulations promulgated thereunder.
          1.19 “Improvements” means any and all developments, discoveries,
inventions, additions, amendments, modifications, ideas, processes, methods,
compositions, formulae, techniques, information and data, whether or not
patentable, conceived, developed or reduced to practice, that improve or
beneficially change, or enhance the economic and technical attributes of, any
Know-How or Patent Rights or any process, device or composition.
          1.20 “IND” means an application for an Investigational Exemption for a
New Drug filed with the FDA, or any comparable filing made with a regulatory
authority outside the United States.
          1.21 “Joint Improvements” means any and all Improvements made,
conceived or reduced to practice jointly by Neose and Novo in the conduct of the
Work Plan under this Agreement, whether patentable or not, other than Neose
Improvements and Novo Improvements.
          1.22 “Know-How” means any and all formulae, procedures, processes,
methods, designs, know-how, show-how, trade secrets, discoveries, inventions
(whether or not patentable), patent applications, licenses, software and source
code, programs, prototypes, designs, discoveries, techniques, methods, ideas,
concepts, data, engineering and manufacturing information, electronic control
circuits, specifications, diagrams, drawings, schematics, blueprints and parts
lists and other proprietary information, rights and works of authorship, whether
or not reduced to writing.
          1.23 “M1 Profile for the New Product” means the parameters for
candidate selection required for PEG-F7a set forth on Exhibit 1.23, as amended
from time to time in accordance with Section 2.2.
          1.24 “Mutual Nondisclosure Agreement” means the Amended and Restated
Mutual Nondisclosure Agreement between the Parties dated November 25, 2002.
          1.25 “Neose Exclusive Compounds” shall mean any and all forms of
****** including, but not limited to, with respect to either of the foregoing:
full length proteins, truncated proteins, fusion proteins, analogs, mutants,
splice variants, and conjugates with other molecular entities such as proteins,
peptides, organic or inorganic substances.
 

******   — Material has been omitted and filed separately with the Commission.

-3-



--------------------------------------------------------------------------------



 



          1.26 “Neose Improvements” means any and all Improvements relating to
the Neose Technology made, conceived, or reduced to practice by (i) either Neose
or Novo or both in the conduct of the Work Plan under this Agreement,
(ii) either Neose or Novo or both under this Agreement, (iii) Novo in the
practice of any Neose Technology under the licenses granted to Novo in
Section 5.1, or (iv) Novo in the conduct of any activity using any Ownership
Rights assigned to Novo pursuant to Section 6.4.1, in each case of (i), (ii),
(iii) or (iv), other than the Novo Materials, the Novo Materials modified using
the Neose Technology and New Product. Specifically excluded from “Neose
Improvements” are (1) formulations, combinations and methods of treatment to the
extent relating to Novo Materials, the Novo Materials modified using the Neose
Technology and New Products and (2) analytical techniques and purification
methods invented, developed or reduced to practice solely by Novo that did not
originate from or are not derived from Neose (collectively, the “Techniques”)
          1.27 “Neose Improvement Claim” shall mean any Neose License Claim that
relates to a Neose Improvement.
          1.28 “Neose Intellectual Property” means Neose Technology and the
Neose Improvements.
          1.29 “Neose License Claim” shall mean a claim in or supportable by
Patent Rights listed in Section 16.2 (including any Patent Rights claiming
priority to such listed rights) and Controlled by Novo encompassing within its
scope: (i) any methods of ******; (ii) any compositions-of-matter or methods of
treatment specifically naming Neose Exclusive Compounds derived from or used in
the practice of such methods described in clause (i) above; (iii) any
compositions-of-matter or methods of treatment related to any compound other
than the Neose Exclusive Compounds, any and all forms of ******, or Novo
Materials derived from or used in the practice of such methods described in
clause (i) above; wherein any claim encompassed by clauses (i), (ii) or
(iii) must also be encompassed within the scope of a claim supportable by any
Patent Right listed in the listing of patents and patent applications dated
October 13, 2006 which has been certified by Neose and delivered to Novo prior
to the date hereof; or (iv) any Neose Improvements made or reduced to practice
by Novo.
          1.30 “Neose Patents” means (a) all Patent Rights relating to methods
and processes for glycosylation design and remodeling of proteins, peptides and
antibodies that are Controlled by Neose, including, but not limited to: (i) the
Patent Rights listed in Exhibit 1.30, (ii) the Patent Rights developed by Neose
in the conduct of the Work Plan during the Term of this Agreement, and (iii) any
later acquired Patent Rights Controlled by Neose and used to develop any New
Product, and (b) all Patent Rights Controlled by Neose that would be infringed
by the research, development (including clinical development), manufacture,
making, use, marketing, promotion, sale, offer for sale, distribution, import
and export of New Products in the Territory.
 

******   — Material has been omitted and filed separately with the Commission.

-4-



--------------------------------------------------------------------------------



 



          1.31 “Neose Project-Related Costs” means Neose’s costs of conducting
the Work Plan, which shall be determined in accordance with this Agreement and
calculated as follows: (i) with respect to personnel, at the rate of ******; and
(ii) with respect to materials, at the ******.
          1.32 “Neose Technology” means the Neose Patents and any Know-How
Controlled by Neose relating to methods and processes for the ******, including,
without limitation, its GlycoAdvance®, GlycoPEGylation™ and GlycoConjugation™
technologies, and other ****** processes, and all Know-How resulting from work
conducted by Neose during the Term.
          1.33 “Net Sales” means proceeds from Commercial Sales of New Products
by Novo, its Affiliates or Sublicensees to Third Parties, after deducting (to
the extent actually incurred or reasonably estimated and accrued in accordance
with Generally Accepted Accounting Principles in the United States and to the
extent not already deducted in the amount invoiced): (i) reasonable trade, cash
and quantity discounts or rebates (other than price discounts granted at the
time of sale), reasonable service allowances and reasonable required agent’s
commissions, if any, allowed or paid, (ii) credits or allowances actually given
or made for rejection or return of previously sold products or for retroactive
price reductions (including Medicare, Medicaid, and/or discounts and similar
types or rebates and/or discounts), (iii) taxes, duties or other governmental
charges levied on or measured by the billing amount (excluding income and
franchise taxes), as adjusted for rebates and refunds, and (iv) charges actually
incurred for freight and insurance directly related to the distribution of New
Products (excluding amounts reimbursed by Third Party customers). A “Commercial
Sale of a New Product” is deemed to occur when the invoice is issued, or if no
invoice is issued, upon the earlier of shipment or transfer of title in the New
Product to a Third Party. In the event that New Product is sold or distributed
for use in combination with or as a component of another product or products (a
“Combination Product”), the calculation of Net Sales from such Combination
Product shall be determined as set forth below:
If all of the active ingredient components of a Combination Product are also
sold separately and in identical strengths to those contained in the Combination
Product, then the following shall apply: Net Sales shall be calculated as set
forth above on the basis of the gross invoice price of a New Product containing
the same weight of the licensed active ingredient constituent sold independently
[A], divided by the sum of the gross invoice price of all of the active
ingredient constituents sold independently [B + A], multiplied by the gross
invoice price of the Combination Product, as shown by the following formula:

             
 
  Net Sales =   [A]   x [gross invoice price of the Combination Product]
 
           
 
      [B + A]    

The distribution costs associated with any Combination Product will be allocated
in the same proportion among the licensed active ingredient components and all
other active ingredient components.
 

******   — Material has been omitted and filed separately with the Commission.

-5-



--------------------------------------------------------------------------------



 



If the active ingredient components of a Combination Product are not sole
separately in identical strengths to those contained in the Combination Product,
then the parties agree to negotiate in good faith the calculation of Net Sales
with regard to such Combination Product.
          1.34 “New Product” shall mean the following: (a) any of the Novo
Materials modified using either (i) the Neose Technology, (ii) any Neose
Improvements, or (iii) any combination of all or some of (i) and (ii) above, and
(b) any Novo Materials covered by any Carved Factor VII Claims (except to the
extent such claims constitute Novo Improvements) .
          1.35 “Novo Improvements” means any and all Improvements that are
related to the Novo Materials and/or any of the New Products made, conceived or
reduced to practice by Novo or Neose or both, other than Neose Improvements.
          1.36 “Novo Materials” means any and all forms of Factor VII and Factor
VIIa, including, but not limited to, full length rFVII, truncated rFVII, ******
such as ****** substances.
          1.37 “Novo Technology” means the Patent Rights and Know-How Controlled
by Novo relating to the Novo Materials .
          1.38 “Ownership Rights” means any and all right, title and interest
under patent, copyright, trade secret and trademark law, or any other
intellectual property or other law, in and to any Know-How, Patent Rights, or
Improvements.
          1.39 “Parties” means Neose and Novo, collectively.
          1.40 “Party” means Neose or Novo, as the context requires, or each of
Neose and Novo, individually.
          1.41 “Patent Rights” shall mean individually and collectively any and
all patents and/or patent applications and provisional applications, all
inventions disclosed therein, and any and all continuations,
continuations-in-part, continued prosecution applications, divisions, renewals,
patents of addition, reissues, confirmations, registrations, revalidations,
revisions and re-examinations thereof, utility models, petty patents, design
registrations and any and all patents issuing therefrom and any and all foreign
counterparts thereof and extensions of any of the foregoing including without
limitation extensions under the U.S. Patent Term Restoration Act, extensions
under the Japanese Patent Law, and Supplementary Protection Certificates (SPCs)
according to Counsel Regulation (EEC) No. 1768/92 and similar extensions for
other patents under any applicable law in any country of the world.
          1.42 “Permit” means any governmental or regulatory filing, submission,
approval, permit or license that is required by applicable law in any
jurisdiction worldwide for clinical trials, Commercial Sales or other use of any
of the New Products.
          1.43 “Person” means an individual, corporation, partnership, trust,
business trust, association, joint stock company, joint venture, pool,
syndicate, sole proprietorship, unincorporated organization, government,
governmental agency, authority or instrumentality, or any other form of entity
not specifically listed in this Agreement.
 

******   — Material has been omitted and filed separately with the Commission.

-6-



--------------------------------------------------------------------------------



 



          1.44 “Potential Carved Factor VII Claims” shall mean ******.
          1.45 “Product-Candidate” means any new ****** product-candidate
Controlled by Neose during the Term.
          1.46 “Project” means the project to be conducted hereunder by the
Parties in accordance with the Work Plan.
          1.47 “Project Manager” means the project managers described in
Section 2.4.1.
          1.48 “Reagents” means the enzymes and sugar nucleotides required to
use the Neose Technology in the manufacture of New Products.
          1.49 “Recipient” is used as defined in Section 9.1.
          1.50 “Regulated Market” means any jurisdiction worldwide that requires
a Permit for clinical trials, Commercial Sales or any other use of a New
Product.
          1.51 “Regulatory Approval” means any marketing authorization
(including authorizations approving a Biologics License Application) required
for a New Product, exclusive of any pricing or third-party reimbursement
approval.
          1.52 “Required Agreement” means any agreement with a Sublicensee
required under Section 5.1.3.
          1.53 “******”******.
          1.54 “Steering Committee” means the steering committee established
pursuant to Section 2.4.2, or any successor group appointed by the Parties.
          1.55 “Sublicensee” means a sublicensee of Novo’s rights under
Section 5.
          1.56 “Supply Agreement” means the supply agreement to be entered into
between Neose and Novo in accordance with Section 8.
          1.57 “Territory” means the world.
          1.58 “Term” means the term of this Agreement, which shall commence on
the Restatement Date and shall expire or terminate as described in Section 12.
          1.59 “Third Party” means any Person other than Novo, Neose, or their
respective Affiliates.
          1.60 “Valid Patent Claim” means a claim of an issued and unexpired
patent forming part of the Neose Patents or the Carved Factor VII Claims that
has not been held revoked, unenforceable or invalid by a decision of a court or
other government agency of competent jurisdiction, or unappealable or unappealed
within the time allowed for appeal, or which has not been admitted to be invalid
or unenforceable through reissue or disclaimer or otherwise. For the purposes of
determining royalties due and payment obligations under this Agreement, any
claim being prosecuted in a pending patent application included in the Neose
Patents or the Carved Factor VII Claims shall be deemed a Valid Patent Claim,
provided that such claim is not pending, other
 

******   — Material has been omitted and filed separately with the Commission.

-7-



--------------------------------------------------------------------------------



 



than because of any action taken by Novo or Affiliate of Novo, ****** in which
the subject matter of the claim is disclosed, after which period it shall cease
to be considered a Valid Patent Claim until the patent issues.
          1.61 “Work Plan” means the Work Plan attached hereto as Exhibit 2.2,
and, unless otherwise specified, as amended from time to time in accordance with
Section 2.2.
     2. CONDUCT OF THE PROJECT AND COMMERCIALIZATION EFFORTS
          2.1 Conduct. Commencing promptly after the Restatement Date, Neose and
Novo will continue to use Commercially Reasonable Efforts to carry out their
respective obligations under the Work Plan.
          2.2 Creation and Modification of Work Plan. Attached hereto as
Exhibit 2.2 is the Work Plan, setting forth a project summary and timetable for
the research and development, scale-up and technology transfer activities to be
conducted under this Agreement. Neose shall be responsible for the development
of validated, GMP processes for the production of Reagents for use in the
manufacture of New Products and protocols for the use of the Reagents in the
manufacture of New Products by Novo, all as set forth in Exhibit 2.2. The Work
Plan may be amended or modified from time to time, but only in a writing signed
by each Party’s Designated Representative and specifying the Parties’ estimate
of any additional Neose Project-Related Costs that will be paid by Novo as a
result of such amendment.
          2.3 Funding.
               2.3.1 Estimate. The Neose Project-Related Costs are estimated to
be ******, plus the cost of materials. This estimate is based upon the Work Plan
set forth in Exhibit 2.2. If the Parties amend the Work Plan in a manner that
requires any new product or service to be provided by Neose (e.g., a new
Reagent, expression system, scale up activity) which is not currently
incorporated in the Work Plan, the Parties shall agree in writing on any
increase in the Neose Project-Related Costs that are authorized in connection
with such amendment.
               2.3.2 Payment. Novo will pay for the Neose Project-Related Costs
******. No earlier than thirty (30) days before the beginning of each Calendar
Quarter following the Restatement Date, Neose will invoice Novo for such amount
based on a budgeted estimate of Neose Project-Related Costs for such Calendar
Quarter. Within thirty (30) days after the end of each Calendar Quarter, Neose
shall submit to Novo a written report setting forth the actual Neose
Project-Related Costs for such Calendar Quarter, and shall, as applicable, pay
to Novo any amounts paid by Novo for such Calendar Quarter in excess of the
actual Neose Project-Related Costs shown in such report, or invoice Novo for any
additional amounts owed hereunder. Novo will pay all invoices delivered under
this Section 2.3 within ****** days after receipt.
 

******   — Material has been omitted and filed separately with the Commission.

-8-



--------------------------------------------------------------------------------



 



          2.4 Management of Project
               2.4.1 Project Managers. The Project Managers existing as of the
Restatement Date are Henning Stennicke for Novo and Megan Townsend for Neose and
each shall remain the Project Managers immediately following the Restatement
Date. The Project Managers shall keep each other reasonably informed of the
progress under the Work Plan and shall be responsible for maintaining
appropriate records of the deliberations and decisions of the Project Managers
and the Steering Committee. The Project Managers shall be responsible for
overseeing and directing the day-to-day activities conducted at their respective
sites in accordance with the Work Plan and suggesting changes for consideration
by the Steering Committee. A Party may change its Project Manager at any time,
and from time to time, effective upon notice to the other Party of such change.
               2.4.2 Establishment and Responsibilities of Steering Committee.
As of the Restatement Date the Steering Committee will consist of Søren Bjørn,
Peter Nielsen and Ulla Grove Sidelman representing Novo and David A. Zopf, M.D.,
Kathryn J. Gregory and Elliot Morales, Jr. representing Neose. The
responsibilities of the Steering Committee are to monitor the progress of the
Work Plan, to evaluate and recommend to the Parties any proposed amendments or
modifications to the Work Plan and the costs thereof, to approve and monitor
compliance with any publication policy provided to it by Novo, and to carry out
all other obligations assigned to it under this Agreement or by the Parties.
Each Party may designate a co-chairperson and secretary of the Steering
Committee.
               2.4.3 Action by Steering Committee and Dispute Resolution. The
Steering Committee shall consist of such number of members and alternate members
as the Parties may determine from time to time. Each Party shall appoint fifty
percent (50%) of the permanent and alternate members of the Steering Committee.
The members of the Steering Committee shall include members of senior management
of each Party. The members of the Steering Committee representing a Party and
present at a meeting shall have one vote, collectively. If the Steering
Committee cannot reach agreement on any matter, ****** shall be entitled to
******; provided, however, that if the Steering Committee cannot reach agreement
on any matter involving a change in the scope of work to be conducted by ******
under the Work Plan, the schedule of the work to be conducted by ****** under
the Work Plan, or the ******, such dispute shall resolved in accordance with
Section 13.
               2.4.4 Changes to Steering Committee. Each Party may remove and
replace its representatives on the Steering Committee at any time, without
cause, upon written notice to the other Party. An alternate member designated by
a Party shall be entitled to participate in the absence of a permanent member
designated by such Party. All references to “members” in this Agreement refer to
the then permanent members of the Steering Committee and any alternate member
acting in the place of a permanent member.
               2.4.5 Meetings. Regular meetings of the Steering Committee shall
be scheduled by the Project Managers or the secretary of the Steering Committee
designated by either Party. Special meetings of the Steering Committee may be
called by the Project Managers or by
 

******   — Material has been omitted and filed separately with the Commission.

-9-



--------------------------------------------------------------------------------



 



any two or more members, at least one of whom represents each Party. Meetings
may be in person or by teleconference or videoconference, and notice of meetings
may be by email. Each Party will bear its own costs in connection with the
management of the Project and the Steering Committee.
               2.4.6 No Waiver. No action, nor any failure to act, by the
Steering Committee shall alter, amend, waive or otherwise affect the obligations
of the Parties under this Agreement. The Parties may amend this Agreement only
in accordance with Section 15.6, and a Party may waive any of its rights under
this Agreement only in accordance with Section 15.9.
          2.5 Cooperation. Throughout the Project, each Party shall cooperate
with the other in the conduct of the Work Plan, and will provide such
information in its possession or under its Control to the other Party as is
reasonably necessary for the other Party to comply with and satisfy the
requirements of any and all international, national, state, local or other laws,
treaties, rules, procedures or regulations for purposes of this Agreement, or to
carry out its obligations under this Agreement.
          2.6 Permits. Prior to the commencement of any clinical trials,
Commercial Sales or other use of any New Product in a Regulated Market, Novo
shall obtain at its expense all Permits required for such activity in the
applicable jurisdictions. Novo shall submit all applications for Permits for the
New Products in the name of Novo or its Affiliates. Novo shall hold all such
Permits, if and when granted, in its name alone. Neose, at Novo’s expense, shall
provide reasonable assistance and technical support to Novo in obtaining the
Permits for the New Products. Novo shall pay all expenses with respect to
obtaining the Permits for the New Products including, without limitation, the
cost of clinical trials and preparation and prosecution of permit applications.
Novo shall be solely responsible for renewing any Permits at its expense. Neose
shall supply Novo, at Novo’s expense, with Reagents for producing New Products
under the terms and conditions of the Supply Agreement.
          2.7 Additional Development and Commercialization Activities. Except as
set forth in the Work Plan or the Supply Agreement, Neose shall not have any
obligation to perform any further research, development, technology transfer,
technical support, improvements, modifications, or other activities. Novo shall
use Commercially Reasonable Efforts to obtain Regulatory Approvals for, and
Commercial Sales of, each New Product.
     3. FEES AND DEVELOPMENT PAYMENTS
          3.1 License Fee. In consideration of the licenses granted by Neose
under this Agreement and the Factor VIII and IX Agreement, Novo paid Neose a
one-time, nonrefundable upfront fee of ****** within ten (10) days after the
Effective Date.
          3.2 Milestone Payments Relating to Development of the New Product. In
consideration of the development efforts of Neose under the Work Plan, Novo
shall pay Neose the amount of each milestone payment set forth in this
Section 3.2 with respect to the development of the New Product. With respect to
the milestone payment described in Section 3.2.1 the Parties agree that Neose
shall have earned the right to receive a milestone payment solely as a result of
the achievement of the milestone event. With respect to the milestone payments
described in Sections 3.2.2 through 3.2.8, the Parties agree that Neose shall
have earned the right to receive a milestone
 

******   — Material has been omitted and filed separately with the Commission.

-10-



--------------------------------------------------------------------------------



 



payment, and Novo shall be obligated to pay the milestone payment and shall have
met its diligence obligations with respect to the milestone, in each case, as a
result of either (i) the achievement of the milestone event prior to the
occurrence of the corresponding anniversary date or (ii) the occurrence, alone,
of the corresponding anniversary date.
               3.2.1 ****** for the achievement of In Vivo Biological Success,
defined as improved pharmacokinetics of New Product (modified) in dogs when
compared to Novo Materials (unmodified) as follows: ******, using the assay
attached hereto as Exhibit 3.2.1. The New Product and Novo Materials will be
administered in equi-molar concentrations.
               3.2.2 ****** upon the earlier to occur of: (i) the first date on
which there shall be a candidate which has been shown to meet the ****** for the
New Product, and Neose shall have delivered to Novo ****** for the production of
such candidate; and (ii) the ****** anniversary of the Effective Date.
               3.2.3 ****** upon the earlier to occur of ****** of an ******
with respect to the New Product or the ****** anniversary of the achievement of
the milestone (or occurrence of the date) described in Section 3.2.2 above.
               3.2.4 ****** upon the earlier of ****** of the ****** of the New
Product ****** or the ****** anniversary of the achievement of the milestone (or
occurrence of the date) described in Section 3.2.3 above.
               3.2.5 ****** upon the earlier to occur of ****** of the ****** of
the New Product or the ****** anniversary of the achievement of the milestone
(or occurrence of the date) described in Section 3.2.4 above.
               3.2.6 ****** upon the earlier to occur of the first ****** for
the New Product or the ****** anniversary of the achievement of the milestone
(or occurrence of the date) described in Section 3.2.5 above.
               3.2.7 ****** upon the ****** of the New Product in ******.
               3.2.8 ****** upon the ****** of the New Product in ******.
          3.3 Restriction on Multiple Milestone Payments. The Parties
acknowledge and agree that at anytime prior to the ****** for the New Product,
the Steering Committee may decide to continue the development of the New Product
solely with a back-up candidate if a candidate initially taken into development
should fail for ****** reasons, including, but not limited to, ******, or the
occurrence of ******. In the event that the Steering Committee makes such a
decision, this Agreement shall be amended to reflect, among other things, the
resulting changes to the Work Plan and the Neose Project-Related Costs mutually
agreed upon by the Parties. In such event, Novo ****** be required to ******
each of the milestone payments set forth in Sections 3.2.2 through 3.2.5.
          3.4 Coordination with Factor VIII and IX Agreement. The Parties agree
that it may be appropriate to adjust one or more of the anniversary dates set
forth in Sections 3.2.2 through 3.2.5 as a result of ****** limitations (e.g.,
******) that may be encountered by Novo if the
 

******   — Material has been omitted and filed separately with the Commission.

-11-



--------------------------------------------------------------------------------



 



New Product and either or both of the products being developed under the Factor
VIII and IX Agreement are scheduled to pass through the same ****** at the same
time. Novo may request such an adjustment at any time, and from time to time, by
providing notice of the proposed adjustment to Neose. Promptly after receipt of
such a notice, the Steering Committee shall meet to evaluate the request. Within
thirty (30) days after Novo provides such notice, the Steering Committee shall
provide a written recommendation to both Parties with respect to such request.
Within fifteen (15) days after receipt of any such recommendation, the Steering
Committee shall meet to discuss the recommendation and, if mutually agreeable,
to negotiate and propose to the Parties the terms of amendment(s) to the Work
Plan and this Agreement which would permit Novo to continue developing the New
Product and the ****** Factor VIII and IX ****** in a practical and efficient
manner, with the goal of minimizing the aggregate time to market for the New
Product and the ****** Factor VIII and IX ******.
          3.5 Milestone Payments Relating to Development of the ******. In
consideration of the development efforts of Neose under the Work Plan related to
the ******, Novo shall pay Neose the amount of each milestone payment set forth
in this Section 3.5. The Parties agree that Neose shall have earned the right to
receive each respective milestone payment set forth in this Section 3.5, and
Novo shall be obligated to pay such milestone payment, in each case, as a result
of either (i) the achievement of the milestone set forth for such payment, or
(ii) the failure by Novo to inform Neose within 30 days after the receipt of the
material, results or data provided by Neose that the applicable milestone set
forth in Sections 3.5.1 or 3.5.2 was not achieved. For each milestone set forth
in Sections 3.5.1 and 3.5.2, upon the occurrence of (i) or (ii) above, Neose
shall issue an invoice to Novo and payment of the respective milestone payment
shall be due upon the later of (a) 30 days following the receipt of such invoice
by Novo and (b) January 1, 2006.
               3.5.1 Novo will pay Neose ****** upon delivery of approximately
****** of ****** (******) meeting the ****** criteria set forth in Exhibit 3.5
or as provided in clause (i) of Section 3.5. The Parties acknowledge that the
amount set forth in this Section 3.5.1 has been paid prior to the Restatement
Date.
               3.5.2 Novo will pay Neose ****** upon the delivery of
approximately ****** of ****** meeting the ****** criteria set forth in
Exhibit 3.5 or as provided in clause (ii) of Section 3.5.
               3.5.3 In the event that, notwithstanding good faith efforts on
the part of Neose to meet the milestones set forth in Section 3.5.1 and 3.5.2,
neither milestone has been met by Neose, Novo will pay the milestone payments
provided for in Sections 3.5.1 and 3.5.2 upon delivery by Neose to Novo of
****** for use in the production by Novo of ******.
 

******   — Material has been omitted and filed separately with the Commission.

-12-



--------------------------------------------------------------------------------



 



     4. PRODUCT PAYMENTS AND ROYALTIES
          4.1 Royalties on Net Sales. Novo will pay to Neose royalties as a
percentage of annual Net Sales of each New Product during the Term at the
applicable rates set forth in this Section 4.1 and in accordance with this
Section 4:
               4.1.1 ****** of annual Net Sales of the New Product up to ******.
               4.1.2 ****** of annual Net Sales of the New Product over ******.
          4.2 Minimum Royalties. Commencing with the first ****** of the ******
full Calendar Year following the First Commercial Sale of New Product, Novo will
pay minimum royalties in respect of the New Product for such Calendar Year and
****** during the Term, in the amounts set forth in this Section 4.2 and in
accordance with this Section 4:
               4.2.1 For the ****** Calendar Year following the First Commercial
Sale of the New Product: ******.
               4.2.2 For the ****** Calendar Year following the First Commercial
Sale of the New Product: ******.
               4.2.3 For the ****** Calendar Year following the First Commercial
Sale of the New Product and ****** thereafter: ******.
All minimum royalty payments made in accordance with this Section 4.2 shall be
****** against royalties payable under Section 4.1 in respect of the New Product
in the same or any subsequent Calendar Quarter during the same Calendar Year.
          4.3 Competitive Product(s). If a Competitive Product (as defined below
in this Section 4.3) reaches a ****** equal to or greater than ****** percent
(******%) of the market for a New Product marketed by Novo, then the royalties
otherwise payable in accordance with Section 4.1, and the minimum royalties
otherwise payable in accordance with Section 4.2, with respect to the New
Product shall be ****** by the applicable percentage set forth below:
     Market Share of Competitive Product ****** Royalty Rate Otherwise Payable
          More than ******
          More than ******
          More than ******
          More than ******
For purposes of this Section 4.3, “Competitive Product” means any product
marketed by a Third Party that is not a Sublicensee of Novo, which product is a
****** Factor VIIa with a ****** substantially equivalent to or better than the
****** of the New Product marketed by Novo.
          4.4 Royalty Payments. Novo shall make royalty payments to Neose on a
quarterly basis, within forty-five (45) days after the end of each Calendar
Quarter. Royalty payments due under Section 4.1 shall commence, with respect to
each New Product in each country, on the date of first Commercial Sale in such
country.
 

******   — Material has been omitted and filed separately with the Commission.

-13-



--------------------------------------------------------------------------------



 



          4.5 Currency Conversion. If any currency conversion from a foreign
currency into United States Dollars shall be required in connection with the
calculation of Net Sales, such conversion shall be made using the average
exchange rate for the applicable Calendar Quarter, as reported by the Wall
Street Journal.
          4.6 Payment Reports. Within forty-five (45) days after the close of
each Calendar Quarter, Novo shall furnish to Neose a written report showing in
reasonably specific detail, on a country-by-country basis for each New Product:
               4.6.1 All Net Sales of the New Product during such quarter
expressed in United States Dollars.
               4.6.2 The exchange rates used in determining Net Sales of the New
Product in United States Dollars in accordance with Section 4.5.
               4.6.3 Royalties payable in United States Dollars based upon such
Net Sales of the New Product during such quarter.
          4.7 Payment Method. Novo shall make all payments under this Agreement
in United States Dollars by bank wire transfer in immediately available funds to
Hudson United Bank, ABA #******, Acct Name: Neose Technologies, Inc., Acct #
******, or to such other account as Neose shall designate to Novo in writing
before such payment is due.
          4.8 Records; Audits. Novo shall, and shall cause its Affiliates and
Sublicensees, if any, to keep complete, true, and accurate books of account and
records in connection with the production and Commercial Sales of New Products
in sufficient detail to permit accurate determination of all figures necessary
for verification of payments required to be made by Novo under this Agreement.
Novo shall, and shall cause its Affiliates and Sublicensees, if any, to,
maintain such records for at least ****** years following the end of the quarter
to which such books and records pertain. Neose shall have the right, at its
expense, through a certified public accounting firm reasonably acceptable to
Novo, to examine the records required to be maintained by Novo, its Affiliates
and Sublicensees under this Section 4.8 upon reasonable notice and during
regular business hours prior to the termination or expiration of this Agreement
and for ****** years thereafter for the purpose of verifying the reports
delivered pursuant to Section 4.6 provided that such examination shall not take
place more often than once a year. Novo may require such certified public
accounting firm to sign a confidential disclosure agreement prior to permitting
such certified public accounting firm to have access to its books, records or
facilities. Such accounting firm shall report to Neose only whether or not the
reports submitted by Novo are accurate for the period covered and the details
concerning any identified discrepancies. If any such audit uncovers an
underpayment, Novo shall promptly pay to Neose the amount of such underpayment.
If any such underpayment exceeds ****** of the amount due, Novo shall pay the
entire expense of such audit within ****** after invoice.
 

******   — Material has been omitted and filed separately with the Commission.

-14-



--------------------------------------------------------------------------------



 



          4.9 Taxes. Novo may deduct the amount of any taxes imposed on Neose
which are required to be withheld or collected by Novo or its Sublicensees under
the laws of any country from amounts owing to Neose hereunder to the extent
Novo, its Affiliates or Sublicensees pay such withholding taxes to the
appropriate governmental authority on behalf of Neose and promptly deliver to
Neose a receipt or other proof of payment of such taxes.
     5. INTELLECTUAL PROPERTY GRANTS AND RIGHT OF NEGOTIATION
          5.1 Neose Technology. Subject to the terms and conditions of this
Agreement, Neose hereby grants, and agrees to grant, to Novo, as of the
Effective Date, the following rights and licenses:
               5.1.1 Exclusive License. As of the Effective Date, Neose hereby
grants, and agrees to grant, to Novo an exclusive (even as to Neose),
royalty-bearing license under the Neose Intellectual Property in the Field of
Use during the Term, (i) to conduct research, sample, develop (including
clinical development), manufacture, make, use, market, promote, sell, offer for
sale, have sold, distribute, import and export New Products in the Territory,
and (ii) to use the Reagents in the Territory solely for the purpose of making
New Products. Such license does not permit Novo (x) to practice or use the Neose
Intellectual Property outside the Field of Use or (y) to sublicense any of its
rights without the prior written approval of Neose, except as provided in
Section 5.1.2.
               5.1.2 Limited Sublicense Rights. Novo shall be entitled to grant
full sublicenses to its Affiliates and limited sublicenses to its distribution,
marketing and/or sales partners, in each case, in compliance with the provisions
of this Section 5.1.2 and Section 5.1.3. In any sublicense granted under this
Section 5.1.2 to a Third Party that is not an Affiliate of Novo, Novo may grant
the Sublicensee only the following rights: to market, promote, sell, offer for
sale, have sold, distribute, import and export New Products for Novo. Novo shall
not be entitled to disclose any Confidential Information of Neose to a
non-Affiliate Sublicensee under a sublicense permitted to be granted under this
Section 5.1.2. Novo shall include in each sublicense granted under this
Section 5.1.2 all of the terms and conditions necessary to ensure Novo’s
compliance with this Agreement, and the provisions of Section 5.1.4 shall apply
to each sublicense granted under this Section 5.1.2.
               5.1.3 Required Agreement for Certain Proposed Sublicensees. Prior
to entering into discussions with any proposed sublicensee, Novo shall identify
the proposed sublicensee to Neose. If the proposed sublicensee is not an
Affiliate of Novo, Novo shall obtain the approval of Neose prior to entering
into such discussions and shall obtain the proposed sublicensee’s execution and
delivery to Neose of a non-disclosure and non-use agreement substantially in the
form attached hereto as Exhibit 5.1.3. If the proposed sublicensee is an
Affiliate of Novo, Novo may enter into the proposed sublicense without obtaining
the approval of Neose if: (i) the sublicense between Novo and the
Sublicensee/Affiliate provides that Neose is a third-party beneficiary of the
Sublicense, and (ii) Neose receives an original fully executed copy of the
sublicense between Novo and the Sublicensee/Affiliate within five (5) business
days after its execution.
 

******   — Material has been omitted and filed separately with the Commission.

-15-



--------------------------------------------------------------------------------



 



               5.1.4 Liability. Novo shall remain primarily liable to Neose for
the performance by each Affiliate and Sublicensee in accordance with the terms
and conditions of this Agreement, and each sublicense shall terminate upon the
termination of this Agreement or any breach by the Sublicensee of the Required
Agreement between Neose and the Sublicensee, if any.
               5.1.5 Reservation of Rights. Neose hereby reserves to itself all
right, title and interest in and to the Neose Intellectual Property not
expressly granted in Section 5.1. Without limiting the foregoing, in no event
shall this Agreement be construed to prohibit Neose from engaging in any of the
following activities: (a) practicing the processes, methods and Know-How of the
Neose Intellectual Property outside of the Field of Use, including, without
limitation, with proteins that may be considered competitive with any of the New
Products, subject, however, to Novo’s rights with respect to Product-Candidates
under Section 5.3; (b) developing, making, using or selling proteins or
Reagents, whether in conjunction with the Neose Intellectual Property or
otherwise, outside of the Field of Use; or (c) entering into and performing
agreements with Third Parties regarding any of the foregoing including, without
limitation, research agreements, development agreements and licensing
agreements.
               5.1.6 Carved Factor VII Claim Licenses. Neose hereby grants, and
agrees to grant, to Novo a worldwide, exclusive (even as to Neose), perpetual,
irrevocable, and royalty-bearing (subject only to the payment of royalties in
accordance with Section 4) license, with the right to sublicense, to any Carved
Factor VII Claims that do not constitute Novo Improvements for any and all
purposes. The royalties due with regard to the foregoing license shall be
determined in accordance with Section 4 of this Agreement. In addition to the
foregoing, Neose hereby grants, and agrees to grant, to Novo a worldwide,
exclusive (even as to Neose), perpetual, irrevocable, and royalty-free license,
with the right to sublicense, to any Carved Factor VII Claims that constitute
Novo Improvements for any and all purposes.
          5.2 Novo Technology. Subject to the terms and conditions of this
Agreement, and solely to the extent necessary to enable Neose to carry out its
obligations under the Work Plan, Novo hereby grants to Neose, for the term of
the Work Plan, a non-exclusive, royalty free, license under the Novo Technology
to use such Novo Technology for the sole purpose of carrying out its obligations
under the Work Plan. Novo shall retain at all times all of its rights, title and
interest to the Novo Technology.
          5.3 Licenses to Neose. Novo hereby grants, and agrees to grant, to
Neose, a worldwide, exclusive (even as to Novo) as to Neose Exclusive Compounds
and non-exclusive as to all other compounds, perpetual, irrevocable and royalty
free license, with the right to sublicense, to Neose License Claims as defined
in clauses (i)-(iii) of Section 1.29, for any and all purposes, except in
connection with any and all forms of insulin or Novo Materials. Novo hereby
grants, and agrees to grant, to Neose, a worldwide, exclusive (even as to Novo),
perpetual, irrevocable and royalty free license, with the right to sublicense,
to Neose License Claims as defined in clause (iv) of Section 1.29, for any and
all purposes.
          5.4 Option and Right of First Negotiation
               5.4.1 Option. Neose hereby grants to Novo an option to negotiate
a worldwide license under the Neose Technology to conduct research,
 

******   — Material has been omitted and filed separately with the Commission.

-16-



--------------------------------------------------------------------------------



 



sample, develop (including clinical development), manufacture, make, use,
market, promote, sell, offer for sale, have sold, distribute, import and export
each and every Product-Candidate. The option granted under this Section 5.4.1
shall be exercisable by Novo, from time to time during the Term with respect to
each Product-Candidate, within fifteen (15) days after Novo receives notice of
the Product-Candidate from Neose.
               5.4.2 Negotiations. If Novo duly exercises its option under
Section 5.4.1 with respect to a Product-Candidate, the Parties shall enter into
negotiations to consummate an agreement, which would grant to Novo the license
described in Section 5.4.1 with respect to such Product-Candidate, upon
commercially reasonable terms, to be negotiated promptly, diligently and in good
faith by the Parties. If the Parties shall not have entered into such a license
within ****** after Novo’s exercise of its option with respect to such
Product-Candidate, Neose shall be free to proceed with the development and/or
commercialization of the Product-Candidate, whether alone or with a Third Party
or Third Parties, without any further obligation to Novo with respect to such
Product-Candidate, except as provided in Section 5.4.3.
               5.4.3 Right of First Negotiation. During the Term, Neose shall
not enter into an agreement with a Third Party relating to the use of the Neose
Technology for the further development and commercialization of a
Product-Candidate without first allowing Novo to enter into an agreement with
respect to such Product-Candidate upon substantially the same terms. If Neose
shall not have already offered (and Novo shall not have already refused)
substantially the same terms to Novo under Section 5.4.2, Neose shall provide
notice to Novo of the proposed terms and conditions of any such agreement, and
Novo may exercise its right of first refusal under this Section 5.4.3 by notice
to Neose within ****** after receiving the proposed terms and conditions from
Neose. If Novo does not exercise its right of first refusal with respect to the
terms proposed by Neose, or exercises its right of first refusal but does not
enter into an agreement with Neose upon substantially the proposed terms within
****** after receipt thereof, Neose shall be free to proceed with the further
development and/or commercialization of such Product-Candidate with a Third
Party or Third Parties, upon terms no more favorable to the Third Party or Third
Parties than those offered to Novo, without any further obligation to Novo with
respect to such Product-Candidate.
          5.5 No Other Right or Licenses. Except for the rights and licenses
expressly granted in this Agreement, nothing in this Agreement shall be deemed
to grant to any Party any other rights or licenses, including, without
limitation, any implied licenses.
     6. OWNERSHIP OF INTELLECTUAL PROPERTY
          6.1 No Transfer of Title. All Ownership Rights in and to the Neose
Intellectual Property and the Reagents shall remain at all times with Neose. All
Ownership Rights in the Novo Materials, any New Product, and the Novo Technology
shall remain at all times with Novo, subject to Novo’s obligation to assign
certain Ownership Rights to Neose under Section 6.3.
          6.2 Improvements
               6.2.1 Neose Improvements. Subject to Section 6.3.1, any and all
Neose Improvements shall be owned by Neose and shall be deemed to be part of the
Neose Intellectual Property for all purposes, including, without limitation, the
license granted in Section 5.1. Except as provided in Section 6.4, any and all
Improvements made, conceived, or reduced to practice solely by Neose shall be
owned solely by Neose.
 

******   — Material has been omitted and filed separately with the Commission.

-17-



--------------------------------------------------------------------------------



 



               6.2.2 Novo Improvements. Subject to Section 6.4.1, except as
otherwise provided in Section 6.3, any and all Novo Improvements shall be owned
by Novo for all purposes. Except as set forth in Section 6.3, any and all
Improvements made, conceived, or reduced to practice, solely by Novo shall be
owned solely by Novo.
               6.2.3 Joint Improvements. Each of Neose and Novo shall own a
one-half undivided interest in any and all Joint Improvements. Neither Party
shall be permitted to license or sublicense its one-half undivided interest in
any Joint Improvement(s) to a Third Party that is not an Affiliate of Novo for
use in connection with any blood factor products VII, VIII or IX, except with
the prior written approval of the other Party.
               6.2.4 Other Improvements. If any Improvements, other than Neose
Improvements, Novo Improvements and Joint Improvements, are made, conceived or
reduced to practice jointly by Neose and Novo under this Agreement, each Party
shall own a one-half undivided interest in and to any and all such Improvements
and the Parties shall not have any restriction with respect to the use thereof
or any requirement to report or account to the other Party with respect to any
such use, unless and except to the extent that the Parties may agree otherwise
in writing.
          6.3 Assignment by Novo.
               6.3.1 Neose Improvements. To the extent that Novo may retain any
Ownership Rights in any Neose Improvements during the Term, Novo hereby
irrevocably assigns and transfers, and agrees to assign and transfer, to Neose,
at the request of Neose, any and all such Ownership Rights that have not been
licensed to Neose under Section 5.3, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration, and
Neose shall be entitled to receive and hold in its own name all such Ownership
Rights, subject to Neose’s obligations to assign certain rights to Novo under
Section 6.4.
               6.3.2 Joint Improvements. If and when Novo terminates the
development of New Product during the Term, Novo hereby irrevocably assigns and
transfers, and agrees to assign and transfer to Neose, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration, and Neose shall be entitled to receive and hold in its own name
all Ownership Rights in and to the Joint Improvements. With respect to any
Ownership Rights and licenses that Novo is required to assign and transfer to
Neose under this Section 6.3.2, at the request of Neose, and at Neose’s expense,
either before or after termination of the Term, Novo shall assist Neose in
acquiring and maintaining patent, copyright, trade secret and trademark
protection upon, and confirming Neose’s title in and to, any such respective
Ownership Rights, and Novo shall provide Neose appropriate documentation
evidencing the licenses to which Neose is entitled. Novo’s assistance shall
include, but shall not be limited to, signing all applications, and any other
documents and instruments for patent, copyright and any other proprietary
rights, providing executed license documents, cooperating in legal proceedings,
and taking any other actions considered necessary or desirable by Neose. For the
purpose of facilitating the above
 

******   — Material has been omitted and filed separately with the Commission.

-18-



--------------------------------------------------------------------------------



 



assignments, Novo agrees that any and all employees and contractors employed or
engaged by Novo and providing any service in connection with the Project, prior
to providing such service, shall have agreed in writing to covenants consistent
with Novo’s covenants set forth in this Section 6.3.
          6.4 Assignment by Neose.
               6.4.1 Ownership Rights. To the extent that Neose may retain any
Ownership Rights in any Novo Improvements during the Term, Neose hereby
irrevocably assigns and transfers, and agrees to assign and transfer, to Novo,
at the request of Novo, any and all such Ownership Rights that have not been
licensed to Novo in accordance with Section 5.1.6, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration, and Novo shall be entitled to receive and hold in its own name
all such Ownership Rights, subject to Novo’s obligations to assign or license
certain rights to Neose under Section 6.3. With respect to any Ownership Rights
that Neose is required to assign and transfer to Novo under this Section 6.4.1,
at the request of Novo, and at Novo’s expense, either before or after the Term,
Neose shall assist Novo in acquiring and maintaining patent, copyright, trade
secret and trademark protection upon, and confirming Novo’s title in and to, any
such respective Ownership Rights. Neose’s assistance shall include, but shall
not be limited to, signing all applications, and any other documents and
instruments for patent, copyright and any other proprietary rights, cooperating
in legal proceedings, and taking any other actions considered necessary or
desirable by Novo. For the purpose of facilitating the above assignments, Neose
agrees that any and all employees and contractors employed or engaged by Neose
and providing any service in connection with the Project, prior to providing
such service, shall have agreed in writing to covenants consistent with Neose’s
covenants set forth in this Section 6.4.1.
               6.4.2 Carved Factor VII Claims. The parties will cooperate in
good faith with each other in identifying Potential Carved Factor VII Claims,
and in drafting, filing and prosecuting Carved Factor VII Claims.
                    6.4.2.1 The parties will each appoint a patent
representative (“Patent Representative”) for the purpose of communicating with
the other party regarding this Section 6.4.2 and Section 6.4.3, and carrying out
the purposes of these Sections. The Patent Representatives as of the Restatement
date are Carsten Hansen, Karin Nilsson, and Reza Green for Novo, and Rachel
Rondinelli, Ph.D. for Neose. The Patent Representatives will meet in person or
by phone at least quarterly and will attend Steering Committee meetings as
appropriate.
                    6.4.2.2 Each party shall, at least once in each Calendar
Year, during the Term of this Agreement, provide the other party with a list of
public Patent Rights (Neose Patent Rights or Patent Rights within Novo
Technology supporting Neose License Claims, as the case may be) providing
relevant filing, priority, and status information (the “Patent Report”).
                    6.4.2.3 Each party shall provide the other party with timely
notification regarding any information it becomes aware of during the Term of
this Agreement that may reasonably considered to impact the validity,
enforceability, scope or term of any Neose Patent Rights or Patent Rights within
Novo Technology supporting Neose License Claims. Nothing in this
 

******   — Material has been omitted and filed separately with the Commission.

-19-



--------------------------------------------------------------------------------



 



Section 6.4.2.3 shall impose an obligation on either party to search,
investigate or actively discover any such information nor shall it obligate
either party to perform any investigation or inquiry with regard to any
information it does become aware of.
                    6.4.2.4 Within thirty (30) days after the Restatement Date,
the Patent Representatives will hold a meeting (in person or otherwise) to
discuss the timing, logistics and other details regarding the identification, in
Neose Patents, of any Potential Carved Factor VII Claims and, as soon as is
practicable thereafter, will agree on any Carved Factor VII Claims to be filed
and the language therefor (the “Carved Claim Meeting”), and will hold such other
meetings as appropriate at the request of either party to agree upon future
Carved Factor VII Claims. Unless otherwise requested by Novo, Neose will notify
Novo in a timely manner of the publication of any new patent application
containing subject matter supporting Potential Carved Factor VII Claims. Nothing
in this Section 6.4.2 creates an obligation for Neose to disclose any inventions
to Novo other than as would be required by other terms of this Agreement.
                    6.4.2.5 As soon as commercially practicable following the
Carved Claim Meeting and the agreement upon Carved Factor VII Claims, Neose
will, at Novo’s sole cost and expense, with respect to any agreed-upon Carved
Factor VII Claim, subject to this Section 6.4.2, file, prosecute, maintain, and
extend, in the jurisdictions chosen by Novo, one or more new or
continuation/divisional applications consisting of only composition-of-matter
claims explicitly and solely reciting and claiming Novo Materials with respect
to the agreed-upon Carved Factor VII Claims, claiming priority (each a “Carved
Factor VII Claim Application”), as appropriate, to one or more pending Neose
patent applications.
                    6.4.2.6 Each Carved Factor VII Claim Application will be
owned by Neose and licensed to Novo pursuant to Section 5.1.6 and, subject to
Neose’s obligations in this Sections 6.4.2, managed by Neose throughout its
prosecution and prosecuted by patent counsel appointed by Neose.
                    6.4.2.7 With respect to all Carved Factor VII Claims, the
parties shall agree on the scope and language of the claims to be filed. Neose
will, within fourteen (14) calendar days after receipt, provide Novo with copies
of all correspondence from any patent authority or regulatory agency, and any
proceedings (including, but not limited to, opposition proceedings, interference
proceedings, protests in re-examination proceedings, and inter partes
re-examination proceedings, and the like), relating to filed Carved Factor VII
Claims, and shall notify Novo in writing of any oral communications regarding
filed Carved Factor VII Claims within fourteen (14) days of any such
communications. Notwithstanding this Section 6.4.2 and 6.4.3, with respect to
Restriction Requirements, Neose will provide Novo with a copy of the patent
authority communication and Neose’s proposed response as soon as is commercially
reasonable.
                    6.4.2.8 In connection with any proceedings before a patent
authority regarding any Carved Factor VII Claims, Neose shall use Commercially
Reasonable Efforts to (i) provide Novo with a copy of any proposed filing with
such patent authority regarding any Carved
 

******   — Material has been omitted and filed separately with the Commission.

-20-



--------------------------------------------------------------------------------



 



Factor VII Claims, and, (ii) inform Novo of any planned, non-written substantive
communication to such patent authority in connection with any Carved Factor VII
Claims, at least fourteen (14) calendar days before the submission thereof or,
where applicable, at least fourteen (14) calendar days from the close of the
initial (non-extended) response period therefor. The Parties agree that
notifications under this Section shall be subject to receipt of information from
outside patent counsel, and that Neose shall use Commercially Reasonable Efforts
to effectuate these notifications, but in no case shall Novo be notified less
than fourteen (14) calendar days before the final non-extendable response
deadline.
                    6.4.2.9 Novo may provide to Neose proposals for
(i) additions, modifications, or deletions in Neose’s proposed responses and
(i) adoption of a strategy in prosecution, such as acceleration of prosecution,
with respect to Carved Factor VII Claims. Neose will include, in any
future-filed patent applications that could support Potential Carved Factor VII
Claims, any general Factor VII-related disclosure provided and periodically
updated by Novo.
                    6.4.2.10 Neose shall provide Novo with copies of all written
submissions to Patent Authorities in connection with Carved Factor VII Claims in
a timely manner and shall provide, upon Novo’s reasonable request, any or all
materials previously filed with any patent authority in connection with the
subject matter of Carved Factor VII Claims.
                    6.4.2.11 Neose shall not disclaim any subject matter in any
Patent Right solely and specifically reciting Carved Factor VII Claims without
Novo’s written consent, which shall not be unreasonably withheld.
                    6.4.2.12 Neose and Novo will continue to cooperate during
the prosecution of each Carved Factor VII Claim Application, and endeavor to
agree on prosecution strategy. The Patent Representatives will discuss, consider
and agree on additions, modifications or deletions with respect to filed Carved
Factor VII Claims. All of the activities undertaken by the parties pursuant to
this Section 6.4.2, including the prosecution of all Carved Factor VII Claim
Applications, shall be at Novo’s sole expense. Neose shall invoice Novo for any
expenses incurred in the conduct of any activity and Novo shall pay Neose within
thirty (30) days after the date of such invoice.
                    6.4.2.13 Novo may, at its sole discretion, seek, or direct
Neose (at the sole cost and expense of Novo) to seek where appropriate, an
extension of the term of any Carved Factor VII Claim covering a New Product
(including, without limitation, filing for patent term restoration under the
U.S. Patent Statutes (35 U.S.C. §§1-376) and seeking supplementary protection
certificates in the member states of the European Union or European Economic
Area, or Switzerland). Neose will not seek an extension of the term of any
Carved Factor VII Claims without Novo’s prior written consent.
                    6.4.2.14 Novo hereby authorizes Neose to act as its agent
before any patent authority in connection with seeking an extension under
Section 6.4.2.13 and agrees that Neose is entitled to rely on any activities of
Novo as a marketing applicant before any regulatory
 

******   — Material has been omitted and filed separately with the Commission.

-21-



--------------------------------------------------------------------------------



 



agency in any seeking of an extension of any patent for a New Product. The
Parties shall, at Novo’s sole cost and expense, cooperate with any efforts to
extend the term of such patent for a New Product, including diligently supplying
all information relating to such extension, and executing supporting documents
required to comply with all laws pertaining to the extension of patent term.
                    6.4.2.15 In the event the Patent Representatives are unable
to agree upon (i) a Carved Factor VII Claim, (ii) the scope, language or
prosecution strategy therefor, or (iii) any other matter under this
Section 6.4.2, the parties will do the following to resolve the dispute:
                         (a) Any disagreement will be referred to the Steering
Committee for a period of 15 business days.
                         (b) If the Steering Committee is unable to resolve the
dispute within such 15 business day period, the dispute will be referred to the
Designated Representatives of the parties for resolution. If the dispute is not
resolved by the Designated Representatives within 15 business days, the dispute
may be referred to arbitration in accordance with Section 13.2.
               6.4.3 Neose License Claims. The parties will cooperate in good
faith with each other in identifying Neose License Claims, and in drafting,
filing and prosecuting Neose Improvement Claims.
                    6.4.3.1 Novo will notify Neose of any Patent Rights
containing Neose License Claims not constituting Neose Improvement Claims (each
an “Other Neose License Claim”) promptly upon publication of any patent
application containing Neose License Claims. Novo’s Patent Representative will
keep Neose’s Patent Representative fully-informed about the status of any filing
containing Other Neose License Claims.
                    6.4.3.2 The Patent Representatives will meet in person or by
phone at least quarterly, but more often if necessary, (each such meeting a
“Neose Improvement Meeting”) to discuss the timing, logistics and other details
regarding the identification, of any Neose Improvement Claims and, as soon as is
practicable thereafter, will agree on the specific claims to be filed and the
language therefor.
                    6.4.3.3 As soon as commercially practicable following each
Neose Improvement Meeting and the agreement upon Neose Improvement Claims to be
filed, Novo will, at Neose’s sole cost and expense, with respect to any
agreed-upon Neose Improvement Claim, subject to this Section 6.4.3, file,
prosecute, maintain, and extend, in the jurisdictions chosen by Neose, one or
more new or continuation/divisional applications consisting only of the
agreed-upon Neose Improvement Claims, claiming priority (each a “Neose
Improvement Claim Application”), as appropriate, to one or more pending Novo
patent applications.
 

******   — Material has been omitted and filed separately with the Commission.

-22-



--------------------------------------------------------------------------------



 



                    6.4.3.4 Each Neose Improvement Claim Application will be
owned by Novo and licensed to Neose pursuant to Section 5.3 and, subject to
Novo’s obligations in this Section 6.4., managed by Novo throughout its
prosecution and prosecuted by patent counsel appointed by Novo.
                    6.4.3.5 With respect to all Neose License Claims, the
parties shall agree on the scope and language of the claims to be filed. Novo
will, within fourteen (14) calendar days after receipt, provide Neose with
copies of all correspondence from any patent authority or regulatory agency, and
any proceedings (including, but not limited to, opposition proceedings,
interference proceedings, protests in re-examination proceedings, and inter
partes re-examination proceedings, and the like), relating to filed Neose
Improvement Claims, and shall notify Neose in writing of any oral communications
regarding filed Neose License Claims within fourteen (14) days of any such
communications. Notwithstanding this Section 6.4.2 and 6.4.3, with respect to
Restriction Requirements, Novo will provide Neose with a copy of the patent
authority communication and Novo’s proposed response as soon as is commercially
reasonable.
                    6.4.3.6 In connection with any proceedings before a patent
authority regarding any Neose License Claims, Novo shall use Commercially
Reasonable Efforts to (i) provide Neose with a copy of any proposed filing with
such patent authority regarding any Neose License Claims, and, (ii) inform Neose
of any planned, non-written substantive communication to such patent authority
in connection with any Neose License Claims, at least fourteen (14) calendar
days before the submission thereof or, where applicable, at least fourteen
(14) calendar days from the close of the initial (non-extended) response period
therefor. The Parties agree that notifications under this Section shall be
subject to receipt of information from outside patent counsel, and that Novo
shall use Commercially Reasonable Efforts to effectuate these notifications but
in no case shall Neose be notified less than fourteen (14) calendar days before
the final non-extendable response deadline.
                    6.4.3.7 Neose may provide to Novo proposals for
(i) additions, modifications, or deletions in Novo’s proposed responses and
(i) adoption of a strategy in prosecution, such as acceleration of prosecution,
with respect to Neose License Claims. Novo will include, in any future-filed
patent applications that could support Neose License Claims, any general Neose
Technology-related disclosure provided and periodically updated by Neose.
                    6.4.3.8 Novo shall provide Neose with copies of all written
submissions to Patent Authorities in connection with Neose License Claims in a
timely manner and shall provide, upon Neose’s reasonable request, any or all
materials previously filed with any patent authority in connection with the
subject matter of Neose License Claims.
                    6.4.3.9 Novo shall not disclaim any subject matter in any
Patent Right solely and specifically reciting Neose Improvement Claims without
Neose’s written consent, which shall not be unreasonably withheld.
 

******   — Material has been omitted and filed separately with the Commission.

-23-



--------------------------------------------------------------------------------



 



                    6.4.3.10 Novo and Neose will continue to cooperate during
the prosecution of each Neose Improvement Claim Application, and endeavor to
agree on prosecution strategy. The Patent Representatives will discuss, consider
and agree on additions, modifications or deletions with respect to filed Neose
License Claims. All of the activities undertaken by the parties pursuant to this
Section 6.4.3, including the prosecution of all Neose Improvement Claim
Applications, shall be at Neose’s sole expense. Novo shall invoice Neose for any
expenses incurred in the conduct of any activity and Neose shall pay Novo within
thirty (30) days after the date of such invoice.
                    6.4.3.11 Neose may, at its sole discretion, seek, or direct
Novo (at the sole cost and expense of Neose) to seek where appropriate, an
extension of the term of any Other Neose License Claim solely and specifically
reciting a Neose Exclusive Compound or any Neose Improvement Claim (including,
without limitation, filing for patent term restoration under the U.S. Patent
Statutes (35 U.S.C. §§1-376) and seeking supplementary protection certificates
in the member states of the European Union or European Economic Area, or
Switzerland). Novo will not seek an extension of the term of any Neose License
Claim to which Neose has an exclusive license under Section 5.3 without Neose’s
prior written consent.
                    6.4.3.12 Neose hereby authorizes Novo to act as its agent
before any patent authority in connection with seeking an extension under
Section 6.4.3.11 and agrees that Novo is entitled to rely on any activities of
Neose as a marketing applicant before any regulatory agency in any seeking of an
extension of any patent for a product containing a Neose Exclusive Compound. The
Parties shall cooperate, at Neose’s sole cost and expense, with any efforts to
extend the term of such patent for a product containing a Neose Exclusive
Compound, including diligently supplying all information relating to such
extension, and executing supporting documents required to comply with all laws
pertaining to the extension of patent term.
                    6.4.3.13 In the event the Patent Representatives are unable
to agree upon (i) a Neose License Claim, (ii) the scope, language or prosecution
strategy therefor, or (iii) any other matter under this Section 6.4.3, the
parties will do the following to resolve the dispute:
                         (a) Any disagreement will be referred to the Steering
Committee for a period of 15 business days.
                         (b) If the Steering Committee is unable to resolve the
dispute within such 15 business day period, the dispute will be referred to the
Designated Representatives of the parties for resolution. If the dispute is not
resolved by the Designated Representatives within 15 business days, the dispute
may be referred to arbitration in accordance with Section 13.2.
          6.5 Prosecution and Maintenance of Patent Rights
               6.5.1 Solely Owned Patent Rights. Subject to Sections 6.4.2 and
6.4.3, each Party shall, in its sole discretion, prepare, file, prosecute and
maintain all patent applications
 

******   — Material has been omitted and filed separately with the Commission.

-24-



--------------------------------------------------------------------------------



 



and patents covering its Patent Rights and Improvements that the Party owns
pursuant to Section 6. Neose shall use reasonable commercial efforts to provide
to Novo for review and comment, at least ten (10) days prior to filing, all
patent claims relating specifically to the New Product to be filed by Neose, and
Neose shall give due consideration to all comments thereon that are made by Novo
within the period ending two days before the proposed filing date.
               6.5.2 Patent Rights with Respect to Joint Improvements. With
respect to Joint Improvements, the Parties shall meet to determine whether
patent protection is appropriate and, if so, in which countries, if any, patent
applications claiming such joint inventions and discoveries should be filed.
Novo shall file, prosecute, and maintain, at its expense, such joint patent
applications. Novo may at any time, in its sole discretion, discontinue the
preparation, prosecution or maintenance of such joint patent applications, in
which case Novo will give Neose sufficient notice to enable Neose to, and Neose
may, file, prosecute and maintain such applications.
     6.6 Enforcement of Ownership Rights
               6.6.1 Reports of Infringement. Each Party shall promptly report
in writing to the other during the Term any infringement or misappropriation or
suspected infringement or misappropriation of any of the Neose Technology, Neose
License Claims or Carved Factor VII Claims of which such Party becomes aware and
shall provide the other Party with its full cooperation in the protection and
enforcement of the affected intellectual property and all available evidence
supporting said infringement, misappropriation, suspected infringement or
unauthorized use or misappropriation. Neose shall reimburse Novo for its
reasonable, documented costs of such cooperation with regard to Neose Technology
and Neose License Claims, unless such infringement or misappropriation is by an
Affiliate or Sublicensee of Novo and Novo shall reimburse Neose for its
reasonable, documented costs of such cooperation with regard to Carved Factor
VII Claims, unless such infringement or misappropriation is by an Affiliate or
Sublicensee of Neose.
               6.6.2 Right to Institute Suit. Neose shall have the sole right to
initiate an infringement or other appropriate suit against any Third Party who
at any time has infringed or is suspected of infringing or misappropriating, the
Neose Technology and any Neose Improvement Claims and Novo shall have the sole
right to initiate an infringement or other appropriate suit against any Third
Party who at any time has infringed or is suspected of infringing or
misappropriating, the Carved Factor VII Claims and any Other Neose License
Claims. Prior to initiating any such suit, the Designated Representatives shall
consult with each other on an expedited basis, and the party initiating such
suit (as such the “Enforcing Party”) shall give due consideration to any
reasonable requests the other party may make relating to the advisability of
bringing the suit. The Enforcing Party shall not enter into any settlement,
consent judgment or other voluntary final disposition of such suit that would
adversely affect the other party’s rights under this Agreement without the other
party’s prior written consent, which consent shall not be unreasonably withheld
with the proviso that no such consent will be required in the case of a
settlement by Novo related to Carved Factor VII Claims unless such settlement
could have an adverse effect on any of Neose’s Patent Rights. In the event that
the Enforcing Party recovers any sums in such suit by way of damages or in
settlement thereof, the Enforcing Party shall be entitled to retain the same.
 

******   — Material has been omitted and filed separately with the Commission.

-25-



--------------------------------------------------------------------------------



 



               6.6.3 Cooperation. In a suit initiated by one party, if it is
legally required for the other party to join any such suit, or if failure of the
other party to join such suit would result in dismissal thereof, the other party
shall waive any objection to such joinder on the grounds of personal
jurisdiction, venue or forum non conveniens and shall execute all papers and
perform such other acts as may be reasonably required to permit the litigation
to be conducted.
               6.6.4 Continued Infringement.
                    6.6.4.1 If Neose fails to either bring suit against or enter
into negotiations for settlement with such Third Party within six (6) months
after receipt of notice of such infringement and Novo is of the opinion that the
alleged infringement or misappropriation of Neose Technology is occurring in the
Field of Use then, upon Novo’s written request, the Parties shall seek the
opinion of patent counsel acceptable to both Parties as to whether there has
been or continues to be a misappropriation or infringement of the Neose
Technology in the Field of Use by such Third Party. If such patent counsel
concurs with Novo’s opinion, Novo shall have the right, but not the obligation,
to bring suit against such Third Party under the Neose Technology and to join
Neose as a party plaintiff. Neose will cooperate with Novo in any such suit
brought against a Third Party and shall have the right to consult with Novo and
to participate in and be represented by counsel in such suit at its own expense.
In the event that Novo recovers any sums in such suit by way of damages or in
settlement thereof, such sums shall be used first to reimburse each of Novo and
Neose for their documented, out-of-pocket legal expenses, with Novo retaining
any remaining amounts.
                    6.6.4.2 If Novo fails to either bring suit against or enter
into negotiations for settlement with such Third Party within six (6) months
after receipt of notice of such infringement and Neose is of the opinion that
the alleged infringement or misappropriation of the relevant Neose License
Claims is occurring with regard to a Neose Exclusive Compound then, upon Neose’s
written request, the Parties shall seek the opinion of patent counsel acceptable
to both Parties as to whether there has been or continues to be a
misappropriation or infringement of the Neose License Claims that affects a
Neose Exclusive Compound by such Third Party. If such patent counsel concurs
with Neose’s opinion, Neose shall have the right, but not the obligation, to
bring suit against such Third Party under the Neose License Claims and to join
Novo as a party plaintiff. Novo will cooperate with Neose in any such suit
brought against a Third Party and shall have the right to consult with Neose and
to participate in and be represented by counsel in such suit at its own expense.
In the event that Neose recovers any sums in such suit by way of damages or in
settlement thereof, such sums shall be used first to reimburse each of Neose and
Novo for their documented, out-of-pocket legal expenses, with Neose retaining
any remaining amounts.
     6.7 Novo Trademarks. Subject to its assignment obligations under
Section 6.3.2, Novo shall select and own the trademarks for marketing the New
Products in the Territory. All expenses for (i) registration of such trademarks,
and (ii) bringing, maintaining and prosecuting any action to protect or defend
such trademarks, shall be borne by Novo, and Novo shall retain all recoveries
therefrom.
 

******   — Material has been omitted and filed separately with the Commission.

-26-



--------------------------------------------------------------------------------



 



     7. BLOCKING PATENTS
          7.1 Mutual Information. Each Party shall immediately notify the other
if a claim or other proceedings are brought against either Party alleging that
the use of the Neose Technology in making, using or selling the New Product
infringes upon the Patent Rights of a Third Party.
          7.2 Defense of Third Party Action. If claims or proceedings are
brought against Novo by a Third Party alleging that the use of the Neose
Technology to produce a New Product infringes upon the Patent Rights of a Third
Party, the Designated Representatives shall consult on an expedited basis, and
Neose shall give due consideration to any reasonable request of Novo relating to
the proposed defense or settlement of such claims or proceedings. Subject to
Section 7.4, the final decision whether or not and, as the case may be, how to
defend or settle such claims or proceedings shall be with Neose. Neose shall
immediately notify Novo of such decision sufficiently in advance of any
deadlines by which formal responses are due in any such proceedings to enable
Novo to undertake its own defense and Novo shall have the right to join any such
proceedings as a party thereto at its own expense by counsel of its own choice.
Each Party shall provide the other with such assistance as is reasonably
necessary and shall cooperate in the defense of any such action or proceeding.
Neose shall not enter into any settlement, consent judgment, or other voluntary
final disposition of such suit that would adversely affect Novo’s rights under
this Agreement or which would result in Novo being liable for damages, without
Novo’s prior written consent, which consent shall not be unreasonably withheld.
          7.3 Declaratory Judgment Action. Neose shall have the right, but not
the obligation, to file any declaratory judgment action in any court of
competent jurisdiction as to questions of validity or infringement of any Third
Party patent relating to the use of the Neose Technology.
               7.3.1 Cooperation. The Parties shall closely cooperate in any
such declaratory judgment action. In conducting such action, the Parties shall
render each other all reasonable assistance, free of charge. The final strategy
in such action shall be determined by Neose and Neose’s legal counsel in
coordination with Novo and any additional legal counsel of Novo.
               7.3.2 Costs. Subject to Article 11 hereof, each Party shall bear
its own costs and expenses incurred in connection with actions pursuant to
Sections 7.2 and 7.3.
 

******   — Material has been omitted and filed separately with the Commission.

-27-



--------------------------------------------------------------------------------



 



          7.4 Third-Party Licenses
               7.4.1 Novo Third-Party Licenses. In the event that Novo is of the
opinion, at any time during the Term, that a license under any Blocking Patent
is necessary or advisable for purposes of enabling Novo to exercise its license
rights under Section 5.1.1, it shall notify Neose. The Parties shall then seek
an opinion of patent counsel acceptable to both Parties. If such patent counsel
concurs with Novo’s opinion, Novo and Neose shall co-operate to obtain such a
license for the benefit of Novo and, as the case may be, also for Neose, in
accordance with the following provisions:
                    7.4.1.1 Neose shall be primarily responsible for obtaining
any such Third Party license at its own expense. The matter shall be deemed
resolved if Neose is granted a license, ******, under the relevant Blocking
Patent that would make the continued exercise of the rights granted to Novo by
Neose hereunder non-infringing with respect to ******. ****** shall be solely
responsible for ****** under such license.
                    7.4.1.2 However, in the event that Neose is unable to
resolve the matter in accordance with Section 7.4.1.1 within one hundred twenty
(120) days from receipt of notice from Novo upon terms that are commercially
reasonable to Neose at Neose’s discretion, then Novo shall be entitled to
negotiate a license in favor of Novo under such Blocking Patents; provided that
to the extent that Novo must ****** under such license, Novo may ****** payments
owed under Sections 4.1 or 4.2, provided that no payment owed under Section 4.1
or 4.2 shall be ****** more than ****** as a result of the operation of this
Section 7.4.1.2.
                    7.4.1.3 In relation to the negotiation and contracting of
any such Blocking Patent license, the provisions of this Section 7.4 shall
prevail over the provisions of Sections 7.2 and 7.3.
     8. SUPPLY AGREEMENT
     No later than ****** after Novo accepts the ****** , the Parties will
execute and deliver the Supply Agreement under which Neose will be a supplier to
Novo of the Reagents needed to produce New Products in the Field of Use. Pricing
for Reagents will be based on Neose’s ******. The Parties acknowledge and agree
that Novo plans to have two production sites for the supply of Reagents and that
the costs of technology transfer to Novo or any approved Sublicensee will be
borne by Novo.
     9. CONFIDENTIALITY
          9.1 Confidential Information. With respect to any and all Confidential
Information received by one Party under this Agreement and/or during the course
of the Project, (the “Recipient”) from the other Party (the “Disclosing Party”)
at any time and from time to time prior to the Effective Date or during the
Term, the Recipient for a period of five (5) years from the expiration or
earlier termination of this Agreement: (a) shall maintain the secrecy of, and
hold in strict
 

******   — Material has been omitted and filed separately with the Commission.

-28-



--------------------------------------------------------------------------------



 



confidence, the Confidential Information received hereunder; (b) shall not use
such Confidential Information for any other purpose other than in furtherance of
this Agreement; and (c) shall not, without express written authorization from
the Disclosing Party, use, disclose or grant the use of such Confidential
Information to any other Persons except to those of the Recipient’s directors,
officers, employees, and advisors to whom such disclosure is reasonably
necessary in furtherance of this Agreement and each of whom is otherwise bound
to Recipient by contract or legal or fiduciary obligation at the time of such
disclosure to maintain the secrecy of, and hold in confidence, such Confidential
Information. The Recipient shall notify the Disclosing Party promptly upon
discovery of any unauthorized use or disclosure of the Disclosing Party’s
Confidential Information.
          9.2 Permitted Disclosures. The obligations set forth in Section 9.1
shall not apply to the extent that the Recipient: (a) is required to disclose
information by law, order or regulation of a governmental agency or a court of
competent jurisdiction, provided that the Recipient shall provide written notice
thereof and sufficient opportunity to the Disclosing Party to object to any such
disclosure or to request confidential treatment thereof; or (b) can demonstrate
that: (i) the information was public knowledge or generally known by publication
in scientific or other journals or other public media at the time of such
disclosure to the Recipient or thereafter became public knowledge or generally
known other than as a result of acts directly or indirectly attributable to the
Recipient in violation hereof; (ii) the information was rightfully known by the
Recipient (as shown by its written records) prior to the date of disclosure to
the Recipient by the Disclosing Party under this Agreement; (iii) the
information was disclosed to the Recipient on an unrestricted basis by a Third
Party not under a duty of confidentiality to the Disclosing Party, or (iv) the
information was independently developed by Recipient (as shown by its written
records) without any use of or access to information of the Disclosing Party. In
addition, provided that Neose maintains the confidentiality of Novo’s name, with
the prior approval of Novo, which approval will not be unreasonably withheld,
Neose will have the right to use data about Novo Materials and New Product
(i) to support a patent application by Neose, and (ii) for promotional purposes,
subject to compliance with any publication plan for the development of the New
Product that shall have been approved by the Steering Committee.
          9.3 Enforcement. Both Parties agree that it would be impossible or
inadequate to measure and calculate the other Party’s damages from any breach of
the covenants set forth in this Agreement. Accordingly, the Disclosing Party
agrees that if the Recipient breaches any of such covenants, the Disclosing
Party will have available, in addition to any other right or remedy available,
the right to obtain an injunction from a court of competent jurisdiction
restraining such breach or threatened breach and to specific performance of any
such provision of this Agreement. Both Parties further agrees that no bond or
other security shall be required in obtaining such equitable relief and each
Party hereby consents to the issuance of such injunction and to the ordering of
specific performance.
          9.4 Publicity. Except as required by law, all publicity, press
releases and other announcements relating to this Agreement or the transactions
contemplated hereby, shall be reviewed in advance by, and shall be subject to
the reasonable approval of, both Parties.
 

******   — Material has been omitted and filed separately with the Commission.

-29-



--------------------------------------------------------------------------------



 



     10. REPRESENTATIONS AND WARRANTIES
          10.1 Mutual Representations and Warranties. Each Party hereby
represents and warrants to the other that:
                 10.1.1 The execution, delivery and performance of this
Agreement by it have been duly authorized by all requisite corporate action, and
this Agreement has been duly executed and delivered by and on behalf of such
Party.
                 10.1.2 The execution, delivery and performance by such Party of
this Agreement does not (i) conflict with or violate any applicable statute,
law, rule or regulation, (ii) conflict with or violate its charter, bylaws or
other organizational document, or (iii) conflict with or constitute a default
under any contract or agreement of such Party.
          10.2 Representations and Warranties of Neose. Neose warrants to Novo,
as of the Effective and Restatement Date, that:
                10.2.1 It is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, with the power and
authority to sign, deliver and perform all of its obligations under this
Agreement.
                10.2.2 It is the sole and exclusive owner of the Neose Patents,
or otherwise Controls the Neose Patents, and has the full corporate power and
authority to grant the licenses granted hereunder.
                 10.2.3 To Neose’s knowledge, the use of the Neose Technology
pursuant to the terms of this Agreement does not infringe upon the rights of any
Third Party.
                 10.2.4 To Neose’s knowledge, there is no Blocking Patent that,
if asserted by Third Parties, would prevent Novo from using the Neose Technology
to make New Products hereunder.
                 10.2.5 To Neose’s knowledge, no claims or proceedings have been
brought by Third Parties alleging the invalidity in whole or in part of any of
the Neose Patents.
          10.3 Representations and Warranties of Novo. Novo warrants to Neose,
as of the Effective and Restatement Date, that:
                 10.3.1 Novo Nordisk A/S is a corporation duly incorporated,
validly existing and in good standing under the laws of the Kingdom of Denmark,
with the power and authority to sign, deliver and perform all of its obligations
under this Agreement.
                 10.3.2 Novo Nordisk Health Care AG is a corporation duly
incorporated, validly existing and in good standing under the laws of
Switzerland, with the power and authority to sign, deliver and perform all of
its obligations under this Agreement.
                 10.3.3 It is the sole and exclusive owner of the Novo
Technology, and has the full corporate power and authority to grant the licenses
granted hereunder.
                 10.3.4 To Novo’s knowledge, the use of the Novo Technology
pursuant to the terms of this Agreement does not infringe upon the rights of any
Third Party.
 

******   — Material has been omitted and filed separately with the Commission.

-30-



--------------------------------------------------------------------------------



 



               10.3.5 To Novo’s knowledge, there is no Blocking Patent that, if
asserted by Third Parties, would prevent Neose from using the Novo Technology to
perform its activities under the Work Plan.
               10.3.6 To Novo’s knowledge, no claims or proceedings have been
brought by Third Parties alleging the invalidity in whole or in part of any of
the Novo Technology.
               10.3.7 To Novo’s knowledge, Novo has disclosed to Neose, and
Section 16.2 lists, all Patent Rights of Novo supporting any claims relating to
any of (i) any methods of ******; and (ii) any ****** derived from or used in
the practice of such methods described in clause (i) above, as well as all
patent claims arising out of, enabled by, infringing or otherwise covering the
Neose Technology or Neose Improvements filed by Novo.
          10.4 Disclaimer of Warranties. EXCEPT FOR THE WARRANTIES SET FORTH IN
SECTION 11.3, EACH PARTY HEREBY DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT.
          10.5 Acknowledgment by Novo. Novo acknowledges and hereby agrees that
Neose makes no representations or warranties as to the outcome of the Project,
including without limitation whether the application of the Neose Technology
will improve any of the Novo Materials.
     11. INDEMNIFICATIONS AND LIMITED LIABILITY
          11.1 Indemnification by Neose. Neose shall indemnify, defend and hold
harmless Novo and its Affiliates, and each of their respective employees,
officers, directors and agents (each, a “Novo Indemnified Party”) from and
against any and all claims, suits, losses, obligations, damages, deficiencies,
costs, penalties, liabilities (including strict liabilities), assessments,
judgments, amounts paid in settlement, fines, and expenses (including court
costs and reasonable fees of attorneys and other professionals) (individually
and collectively, “Losses”) resulting from or arising in connection with (i) the
breach by Neose of any of its representations or warranties contained in
Section 10, (ii) any claim by a Third Party alleging that the use of the Neose
Technology infringes upon the Patent Rights of such Third Party, and (iii) any
activities of Neose under this Agreement. Notwithstanding the foregoing, Neose
shall have no obligation to indemnify, defend or hold harmless a Novo
Indemnified Party for any Losses to the extent that such Losses were caused by
(x) the negligence or willful misconduct of any of the Novo Indemnified Parties,
or (y) a breach by Novo of any of its representations and warranties set forth
in Section 10.
          11.2 Indemnification by Novo. Novo shall indemnify, defend and hold
harmless Neose and its Affiliates, and each of their respective employees,
officers, directors and agents (each, a “Neose Indemnified Party”) from and
against any and all Losses resulting from or arising in connection with (i) the
breach by Novo of any of its representations and warranties set forth in
Section 10, (ii) the failure of any Affiliate to comply with any obligation of
Novo applicable to the
 

******   — Material has been omitted and filed separately with the Commission.

-31-



--------------------------------------------------------------------------------



 



Affiliate under this Agreement, (iii) the failure of any Sublicensee to comply
with any obligation under a sublicense granted by Novo hereunder, (iv) the
promotion, distribution, use, testing, marketing, sale, or other disposition of
any New Product, (v) any claim by a Third Party alleging that the use of the
Novo Technology or the manufacture, sale or use of New Products infringes upon
the Patent Rights of such Third Party, except to the extent such claims arise
solely as a result of the use of Neose Technology, and (vi) any activities of
Novo under this Agreement. Notwithstanding the foregoing, Novo shall have no
obligation to indemnify, defend or hold harmless a Neose Indemnified Party for
any Losses to the extent that such Losses were caused by (x) the negligence or
willful misconduct of Neose, its Affiliates, sublicensees, or any of their
respective employees, officers, directors, or agents, or (y) a breach by Neose
of any of its representations and warranties set forth in Section 10.
               11.3 Indemnification Procedure. Each Party shall provide prompt
written notice to the other of any actual or threatened Loss or claim therefor
of which the other becomes aware; provided that the failure to provide prompt
written notice shall only be a bar to recovering Losses to the extent that a
Party was prejudiced by such failure. In the event of any such actual or
threatened Loss or claim therefor, each Party shall provide the other
information and assistance as the other shall reasonably request for purposes of
defense and each Party shall receive from the other all necessary and reasonable
cooperation in such defense including, but not limited to, the services of
employees of the other Party who are familiar with the transactions or
occurrences out of which any such Loss may have arisen. Each Party shall have
the right to participate in and with respect to the defense of any Loss or
Losses with counsel of its choosing whose fees shall be borne by the Party with
liability for indemnification under Sections 11.1 or 11.2, as the case may be,
and no Party shall have the right to settle any claim or agree to the entry of
any judgment or other relief without the prior consent of the other Party, which
consent shall not be withheld unreasonably.
               11.4 Consequential Damages. NEITHER PARTY SHALL HAVE ANY
LIABILITY TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES SUFFERED BY SUCH OTHER PARTY AND
ARISING OUT OF OR RELATED TO THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY (INCLUDING NEGLIGENCE), INCLUDING, WITHOUT LIMITATION, LOST PROFITS,
AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
               11.5 Insurance. During the term of the Supply Agreement, Neose
agrees to obtain and maintain commercial general liability insurance with
reputable and financially secure insurance carriers to cover the use of the
Neose Technology in New Products, with limits of not less than ****** per
occurrence and ****** in the aggregate. Novo agrees to maintain during the Term
commercial general liability insurance with limits of not less than ****** per
occurrence and ****** in the aggregate to cover its indemnification obligations
under Section 11.2. In addition, Novo agrees to maintain during the Term
clinical trials insurance and product liability insurance with limits reasonable
to cover its indemnification obligations under Section 11.2. All insurance shall
be procured with reputable and financially secure insurance carriers.
 

******   — Material has been omitted and filed separately with the Commission.

-32-



--------------------------------------------------------------------------------



 



     12. TERM AND TERMINATION
          12.1 Term. The term of this Agreement (the “Term”) shall commence on
the Effective Date and, unless sooner terminated in accordance with
Section 12.2, shall terminate on the expiration of the last to expire patent
included in the Neose Technology incorporating a Valid Patent Claim that would
be infringed by making, using, selling, offering to sell, importing or exporting
New Product, after which Novo shall have a perpetual, fully paid up, royalty
free, exclusive (even as to Neose) license to commercialize New Product.
          12.2 Termination
               12.2.1 Termination of Project Plan. If the Project is terminated
by mutual agreement, this Agreement will automatically terminate.
               12.2.2 No Commercial Sale. If after achievement of the milestone
described in Section 3.2.2, Novo ceases to exert Commercially Reasonable Efforts
toward the development or commercialization of New Product or wishes to
terminate the development of New Product before Regulatory Approval of New
Product for reasons other than toxicology findings, lack of clinical efficacy,
side effects, lack of stability of formulation of the New Product, or regulatory
restrictions relating, in each case, to New Product, Novo shall provide notice
thereof to Neose, specifying the reasons therefor, together with a termination
fee of ******, and this Agreement will terminate upon receipt by Neose of such
notice and payment from Novo.
               12.2.3 Termination for Cause.
                    12.2.3.1 Breach. A Party shall have the right to terminate
this Agreement at any time for a material breach of this Agreement by the other
Party upon written notice by the non-breaching Party to the other Party
describing such breach in reasonable detail and stating the non-breaching
Party’s intention to terminate this Agreement, provided that the other Party
shall have a period of ****** from the date of such notice to cure the breach,
or, if such breach is not susceptible of being cured within such ****** period,
and the breaching Party utilizes diligent good faith efforts to cure such
breach, then such period shall be extended to ******. If such breach is cured
within the applicable period, the termination notice shall become ineffective.
Otherwise, the termination shall become effective upon the expiration without
cure of the applicable period.
                    12.2.3.2 Bankruptcy. A Party shall have the right to
terminate this Agreement at any time upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets of the benefit of creditors by
the other Party, or in the event a receiver or custodian is appointed for such
Party’s business, or if a substantial portion of such Party’s business is
subject to attachment or similar process; provided, however, that in the case of
any involuntary bankruptcy proceeding, such right to terminate shall only become
effective if the proceeding is not dismissed within ****** after the filing
thereof.
                    12.2.3.3 Termination by Novo. Novo may terminate this
Agreement at any time without cause upon ****** prior written notice to Neose of
such termination, provided that Novo shall pay to Neose one hundred percent
(100%) of all documented Neose Project-Related Costs and any other costs
incurred or accrued by Neose prior to the effective date of such termination for
the conduct of the Work Plan through the date of termination.
 

******   — Material has been omitted and filed separately with the Commission.

-33-



--------------------------------------------------------------------------------



 



          12.3 Effect of Termination or Expiration
               12.3.1 Prior Obligations. Termination or expiration of this
Agreement shall not relieve the Parties of any obligation arising prior to the
effective date of such termination or expiration and shall not constitute a
waiver of any right of the Parties under this Agreement as a result of breach or
default.
               12.3.2 Confidential Information. Upon the termination or
expiration of this Agreement, each Recipient shall, as the Disclosing Party may
direct, destroy or return to the Disclosing Party promptly all tangible
materials provided to Recipient by the Disclosing Party that embody the
Disclosing Party’s Confidential Information and shall erase or delete all of the
Disclosing Party’s Confidential Information embodied in any magnetic, optical or
intangible medium or stored or maintained on any information storage and/or
retrieval device, and deliver to the Disclosing Party a certification of such
destruction, return, erasure or deletion signed by an officer of the Disclosing
Party.
               12.3.3 Survival. No termination under this Agreement shall
constitute a waiver of any rights or causes of action that either Party may have
for any acts or omissions or breach under this Agreement by the other Party
prior to the termination date. The following Sections of this Agreement shall
survive the expiration or any termination of this Agreement in accordance with
their respective meanings: Sections 4.8, 5.1.2, 5.1.6, 5.2.2, 5.3, 5.5, 6, 9,
11, 12, 13, 15.1, 15.2, 17.1, 17.2, 17.3, 17.4, 17.5, 17.6, 17.7, 17.8, 17.9,
17.10, 17.11, 17.13, 17.14 and any other provision required to interpret this
Agreement or any of the surviving provisions.
               12.3.4 Effect on Sublicensees. Any sublicenses granted by Novo
hereunder shall automatically terminate or expire at the same time this
Agreement terminates or expires.
          12.4 Alternate or Similar Products.
               12.4.1 In the event this Agreement is terminated by Novo prior to
the commercialization of any New Product, other than (i) by reason of a
Preclinical or Clinical Failure, or (ii) due to material breach by Neose, and
Novo, alone or in conjunction with a third party, develops a product based on
the Novo Materials and using any methods of ****** any New Product developed and
tested in animals or humans under this Agreement (a “Similar Product”), Novo
shall pay Neose within ****** after the first filing in any Nation or Region for
Regulatory Approval for the Similar Product the amount of ******.
               12.4.2 In the event this Agreement is terminated by Novo prior to
the commercialization of any New Product, other than (i) by reason of a
Preclinical or Clinical Failure, or (ii) due to material breach by Neose, and
Novo, alone or in conjunction with a third party, develops a product based on
the Novo Materials and using any methods of ****** any New Product developed and
tested in animals or humans under this Agreement (an “Alternate Product”), Novo
shall pay Neose within ****** after the first filing in any Nation or Region for
Regulatory Approval for the Alternate Product the amount of ******.
 

******   — Material has been omitted and filed separately with the Commission.

-34-



--------------------------------------------------------------------------------



 



               12.4.3 For the purpose of this Section 12.4, “Preclinical or
Clinical Failure” means that due to safety or toxicity reasons or due to a lack
of efficacy, it is clear that all New Products have reached their furthest
clinical trial and cannot be approved.
     13. DISPUTE RESOLUTION
          13.1 By Senior Officers. Except as otherwise provided in Section 9.3,
all disputes arising under this Agreement will first be submitted in writing for
dispute resolution to the Designated Representative of each Party. If the
dispute is not resolved within forty-five (45) days, the dispute shall be
referred to arbitration in accordance with Section 13.2.
          13.2 Arbitration
               13.2.1 Rules and Location. Except with respect to disputes
arising under Section 9.3, all disputes arising between the Parties under this
Agreement that have not been resolved in accordance with Section 13.1 shall be
settled by arbitration conducted in accordance with the procedures of the
International Chamber of Commerce (“ICC”). The version of the arbitration rules
which are in force when the dispute occurs shall be decisive. The arbitration
tribunal shall have one arbitrator, who shall be selected from the panels of the
ICC by agreement of the Parties, provided, however that if the parties cannot
agree on the arbitrator, the arbitration tribunal shall consist of three
arbitrators, one selected by Neose, one selected by Novo, and the third selected
by the other two arbitrators. The arbitration tribunal may also decide on the
validity of the arbitration agreement. The place of the arbitration tribunal
shall be Philadelphia, Pennsylvania. The arbitration proceedings, orders and
writs shall be in the English language.
               13.2.2 Judgments. Any award rendered by the arbitrators shall be
binding upon the Parties hereto and shall be final. Judgment upon the award may
be entered in any court of record of competent jurisdiction.
               13.2.3 Expenses. Each Party shall pay its own expenses of
arbitration and the expenses of the arbitrators shall be equally shared unless
otherwise ordered by the arbitrators.
     14. GOVERNMENT APPROVAL
          14.1 HSR Filing. Novo, in consultation with Neose, shall make the
determination as to whether filing under the HSR Act is required. If any HSR
filing is required, to the extent necessary, each Party shall file, as soon as
practicable after the date this Agreement is executed, with the Federal Trade
Commission (the “FTC”) and the Antitrust Division of the United States
Department of Justice (the “Antitrust Division”) the notification and report
form (the “Report”) required under the HSR Act with respect to the transactions
as contemplated hereby and shall reasonably cooperate with the other Party to
the extent necessary to assist the other Party in the preparation of its Report
and to proceed to obtain necessary approvals under the HSR Act, including but
not limited to the expiration or earlier termination of any and all applicable
waiting periods required by the HSR Act. Each Party shall bear its own expenses,
including, without limitation, legal fees, incurred in connection with preparing
such filings.
 

******   — Material has been omitted and filed separately with the Commission.

-35-



--------------------------------------------------------------------------------



 



          14.2 Obligations. Each Party shall use its good faith efforts to
eliminate any concern on the part of any court or government authority regarding
the legality of the proposed transaction, including, if required by federal or
state antitrust authorities, promptly taking all steps to secure government
antitrust clearance, including, without limitation, cooperating in good faith
with any government investigation including the prompt production of documents
and information demanded by a second request for documents and of witnesses if
requested.
          14.3 Additional Approvals. Each Party will cooperate and use
respectively all reasonable efforts to make all other registrations, filings and
applications, to give all notices and to obtain as soon as practicable all
governmental or other consents, transfers, approvals, orders, qualifications
authorizations, permits and waivers, if any, and to do all other things
necessary or desirable for the consummation of the transactions as contemplated
hereby. Neither Party shall be required, however, to divest or out-license
products or assets or materially change its business if doing so is a condition
of obtaining approval under the HSR Act or other governmental approvals of the
transactions contemplated by this Agreement.
          14.4 Termination. If a Report is required to be filed under the HSR
Act, either Party hereto may terminate this Agreement by written notice to the
other Party, if, within one hundred twenty (120) days after this Agreement is
signed by the Parties, approval of the transactions contemplated by this
Agreement under the HSR Act has not been obtained or the notice and waiting
period, as may be extended by the FTC, under the HSR Act has not expired without
adverse action regarding this Agreement or the transactions contemplated hereby.
If this Agreement is terminated pursuant to this Section 14.4, then,
notwithstanding any provision in this Agreement to the contrary, neither Party
hereto shall have any further obligation to the other Party with respect to the
subject matter of this Agreement.
     15. COVENANTS. From and after the Restatement Date, each party covenants as
follows:
          15.1 Novo Covenants. Novo agrees to not take any affirmative action,
by itself or via a Third Party, to contest, limit or in any manner diminish the
scope of Neose’s issued patents in any Nation or Region, or any of Neose’s
current or future pending patent applications, each to the extent claiming Neose
Intellectual Property, in any National or Regional Patent Office, and
particularly agrees without limitation:
               15.1.1 Not to provoke an interference, or participate in an
interference initiated by the United States Patent and Trademark Office (the
“USPTO”) or file any application, or claim in any application under prosecution
before the USPTO ,any claim that could reasonably be used to provoke an
interference, against any Neose patent application or patent to the extent that
such patent or patent application includes claims relating to Neose Intellectual
Property, and further agrees to withdraw from prosecution any claim in a patent
application owned or controlled by Novo
 

******   — Material has been omitted and filed separately with the Commission.

-36-



--------------------------------------------------------------------------------



 



upon which an examiner in the USPTO proposes to base such an interference. Novo
shall ensure that this covenant is binding on any assignee, purchaser, or
transferee of a Novo Patent Right that could be used to provoke an interference
with any of Neose’s current or future pending patent applications, each to the
extent claiming Neose Intellectual Property.
               15.1.2 Not to initiate or participate in any ex parte or inter
partes reexamination proceeding before the USPTO for any Neose patent including
claims relating to Neose Intellectual Property.
               15.1.3 Not to initiate or participate in any opposition before
any National or Regional Patent Office against any Neose patent including claims
relating to Neose Intellectual Property.
               15.1.4 Not to file any third party observation or participate in
any filing of a third party observation in any National or Regional Patent
Office against any Neose patent application to the extent that such patent
application includes claims relating to Neose Intellectual Property.
          15.2 Neose Covenants. Neose covenants that, to the extent that any
Carved Factor VII Claims are subject to terminal disclaimers over any Neose
Patent Rights, Neose shall not assign, sell, or otherwise transfer such Carved
Factor VII Claims and such Neose Patent Rights in a manner resulting in
separation of ownership between such Carved Factor VII Claims and such Neose
Patent Rights. Neose shall ensure that this covenant is binding on any assignee,
purchaser, or transferee of a Neose Patent Right, to the extent such assigned,
purchased or transferred Patent Right contains any Carved Factor VII Claims.
     16. MUTUAL COOPERATION
          16.1 Novo shall use reasonable commercial efforts to notify Neose of,
and to provide to Neose for review and comment, at least ten (10) days prior to
filing, all patent claims arising out of, enabled by, to Novo’s knowledge
infringing or otherwise covering the Neose Technology or Neose Improvements to
be filed by Novo.
          16.2 ******:
          ******
          16.3 Novo shall use reasonable commercial efforts to fully disclose to
Neose all pending patent applications of which it has knowledge that are based
on the Novo Materials and would support any Neose License Claims.
 

******   — Material has been omitted and filed separately with the Commission.

-37-



--------------------------------------------------------------------------------



 



     17. MISCELLANEOUS
          17.1 Release. ******
          17.2 Force Majeure. Any delays in or failures of performance by either
Party under this Agreement (other than failure to pay amounts due) shall not be
considered a breach of this Agreement if and to the extent caused by occurrences
beyond the reasonable control of the Party affected, including but not limited
to: acts of God, earthquake, new regulations or laws of any government, strikes
or other concerted acts of workers; fire, floods, explosions; riots; wars;
rebellion; and, sabotage, and any time for performances under this Agreement
shall be extended by the time of delay reasonably occasioned by such occurrence.
Each Party agrees to notify the other promptly of any factor, occurrence or
event coming to its attention that may affect its ability to meet its
obligations under this Agreement.
          17.3 Notices. Any notice, consent or report (each, a “Notice”)
required or permitted to be given by either Party under this Agreement shall be
in writing and shall be either personally delivered or sent by facsimile
(confirmed by internationally-recognized express courier), or by
internationally-recognized express courier (such as Federal Express or DHL), to
the other Party at its address set forth below, or such new address as may from
time to time be supplied under this Agreement by a Party. Except as otherwise
set forth in this Agreement, any Notice shall be effective upon receipt by the
addressee. Provided that all postage or delivery charges are prepaid in full by
the sender and the Notice has been addressed as set forth in this Agreement:
               17.3.1 if such Notice is sent by facsimile (confirmed by
internationally recognized express courier which includes a copy of the report
showing the date and time of transmission), then the Notice shall be deemed to
be received upon transmission (if received on a business day) or the next
business day following transmission; and
               17.3.2 if such Notice is sent by internationally-recognized
express courier, then the Notice shall be deemed to be received two (2) business
days after deposit with the courier service.
     If to Neose:
Neose Technologies, Inc.
102 Witmer Road
Horsham, PA 19044
Attention: General Counsel
Fax: 215-315-9100
     If to Novo Nordisk A/S:
Novo Nordisk A/S
Novo Allé
2880 Bagsvaerd
Denmark
Attention: Vice President, Business Development
 

******   — Material has been omitted and filed separately with the Commission.

-38-



--------------------------------------------------------------------------------



 



Fax: 011-45-4442-1830
With a copy to the same address:
Attention: General Counsel
Fax: 011-45-4498-0670
     If to Novo Nordisk Health Care AG:
Novo Nordisk Health Care AG
Andreasstrasse 15
CH - 8050 Zurich Oerlikon
Switzerland
Attention: Head of Hematology Business Unit
Fax: 011-41-43-222-4404
          17.4 Governing Law. This Agreement and any controversy, claim or
dispute arising under this Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, United States of
America, without regard to the conflicts of law principles of any jurisdiction.
          17.5 U.S. Export Laws and Regulations. The Parties hereby acknowledge
that their rights and obligations under this Agreement may be subject to the
laws and regulations of the United States of America relating to the export of
products and technical information. Without limitation, each Party shall comply,
and assist the other Party in complying, with all such laws and regulations.
          17.6 Assignment.
               17.6.1 Consent of Other Party. Neither Party may assign any of
its rights or obligations under the Agreement, in whole or in part, by operation
of law or otherwise, without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, provided that either Party may
assign (i) any of its rights or obligations under this Agreement in any country
to any of its Affiliates, for so long as they remain Affiliates, and (ii) all of
its rights or obligations under this Agreement in connection with the merger or
similar reorganization or sale of all or substantially all of its assets or a
sale of that part of its business relating to the subject matter of the
Agreement. A Party shall notify the other Party in writing upon making such
assignment.
               17.6.2 Certain Assignments by Neose. In the event that Neose
assigns all of its rights or obligations under this Agreement in connection with
the merger or similar reorganization or sale of all or substantially all of its
assets or a sale of that part of its business relating to the subject matter of
this Agreement, Novo may, within the thirty (30)-day period following receipt of
notice from Neose of such assignment, elect to proceed under this Section 15.5.2
with respect to the provision of any reports required under this Agreement
and/or other disclosure of Confidential Information by Novo hereunder. Novo
shall make such election by notice in writing addressed to Neose and its
successor at the address of Neose set forth in Section
 

******   — Material has been omitted and filed separately with the Commission.

-39-



--------------------------------------------------------------------------------



 



15.2.3(as amended). From and after an election by Novo under this
Section 15.5.2, Novo shall be entitled to provide reports required under this
Agreement, and/or to provide any other Confidential Information hereunder, to an
independent certified public auditing firm selected by Neose’s successor and
reasonably acceptable to Novo, in lieu of providing such reports and/or
Confidential Information to Neose’s successor. Such auditing firm shall report
to Neose’s successor only (i) whether or not the reports submitted by Novo are
accurate and conform to any related payments made to Neose’s successor and
(ii) whether or not, in respect of other matters relating to such reports and/or
Confidential Information, Novo has complied with its obligations under this
Agreement. Novo shall be responsible for and promptly shall pay all fees and
expenses of the auditing firm in connection with its services rendered in
accordance with this Section 15.5.2.
               17.6.3 Binding Effect. Any purported assignment in violation of
this Section 15.5 shall be null and void. This Agreement shall bind and inure to
the benefit of each Party and its respective permitted successors and assigns.
          17.7 Amendments. No change, modification, extension, termination or
waiver of the Agreement, or any of the provisions in this Agreement contained,
shall be valid unless made in writing and signed by duly authorized
representatives of the Parties to this Agreement.
          17.8 Independent Contractors. The Parties to this Agreement are acting
as independent contractors and shall not be considered partners, joint venturers
or agents of the other. Neither Party shall have the right to act on behalf of,
or to bind, the other.
          17.9 Severability. The provisions of this Agreement are intended to be
severable. If any one or more of the provisions of this Agreement is or becomes
invalid, is ruled illegal by a court of competent jurisdiction or is deemed
unenforceable under the current applicable law from time to time in effect
during the Term, it is the intention of the Parties that the remainder of the
Agreement shall not be affected thereby and shall continue to be construed to
the maximum extent permitted by law at such time. It is further the intention of
the Parties that in lieu of each such provision which is invalid, illegal, or
unenforceable, there shall be substituted or added as part of this Agreement by
such court of competent jurisdiction or any arbitrator(s) appointed pursuant to
Section 13.2, a provision which shall be as similar as possible, in economic and
business objectives as intended by the Parties to such invalid, illegal or
unenforceable provision, but shall be valid, legal and enforceable.
          17.10 Waiver. The waiver by either Party to this Agreement of any
right under this Agreement or the failure to perform or of a breach by the other
Party shall not be deemed a waiver of any other right under this Agreement or of
any other breach or failure by said other Party whether of a similar nature or
otherwise.
          17.11 No Third Party Beneficiaries. Each of Neose and Novo intend that
only Neose and Novo will benefit from, and are entitled to enforce the
provisions of, this Agreement and that no Third Party beneficiary is intended
under this Agreement.
          17.12 Descriptive Headings; Section and Exhibit References. The
headings of the several sections of this Agreement are intended for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement. All references in this Agreement to a
Section or Exhibit shall be interpreted as references to the respective Section
or Exhibit of this Agreement unless the context requires otherwise.
 

******   — Material has been omitted and filed separately with the Commission.

-40-



--------------------------------------------------------------------------------



 



          17.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          17.14 Entire Agreement. This Agreement, including all exhibits to this
Agreement (the “Attachments”), and the Research and Development Collaboration
Agreement between the Parties dated October 28, 2002 embody the entire
understanding between the Parties and supersede any prior understanding and/or
other agreements between and among them respecting the development of the New
Product. Both this Agreement and the Research and Development Collaboration
Agreement between the Parties dated October 28, 2002 shall remain in effect in
accordance with their respective terms from and after the date on which this
Agreement is executed and delivered by the Parties. There are no
representations, agreements, arrangements or understandings, oral or written,
between the Parties to this Agreement relating to the subject matter of this
Agreement, which are not fully expressed in this Agreement. If any provisions of
any such Attachment conflict with any provisions set forth in this Agreement,
the provisions of this Agreement shall take precedence. The Parties acknowledge
and agree that the Mutual Nondisclosure Agreement remains in full force and
effect with respect to any and all subject matter other than the subject matter
of this Agreement or the Factor VIII and IX Agreement.
                    IN WITNESS WHEREOF, the undersigned Parties, acting through
their duly authorized representatives, have executed this Agreement in multiple
counterparts.

          NEOSE TECHNOLOGIES, INC.    
 
       
By:
 
/s/ George J. Vergis
   
Name:
  George J. Vergis    
Title:
  President & CEO    
 
        NOVO NORDISK A/S    
 
       
By:
 
/s/ Mads Krosgaard Thomsen
   
Name:
  Mads Krosgaard Thomsen    
Title:
  Executive Vice President    

 

******   — Material has been omitted and filed separately with the Commission.

-41-



--------------------------------------------------------------------------------



 



          NOVO NORDISK HEALTH CARE AG    
 
       
By:
 
/s/ Kåre Schultz
   
Name:
  Kåre Schultz    
Title:
  Chief Operating Officer    

 

******   — Material has been omitted and filed separately with the Commission.

-42-



--------------------------------------------------------------------------------



 



Exhibit 1.23
******
 

******   — Material has been omitted and filed separately with the Commission.

-43-



--------------------------------------------------------------------------------



 



Exhibit 1.30
******
 

******   — Material has been omitted and filed separately with the Commission.

-44-



--------------------------------------------------------------------------------



 



Exhibit 2.2
******
 

******   — Material has been omitted and filed separately with the Commission.

-45-



--------------------------------------------------------------------------------



 



Exhibit 3.2.1
******
 

******   — Material has been omitted and filed separately with the Commission.

-46-



--------------------------------------------------------------------------------



 



Exhibit 3.5
******
 

******   — Material has been omitted and filed separately with the Commission.

-47-



--------------------------------------------------------------------------------



 



Exhibit 5.1.3
NEOSE TECHNOLOGIES, INC.
FORM OF REQUIRED AGREEMENT FOR PROPOSED SUBLICENSEES
     This CONFIDENTIALITY AGREEMENT (this “Agreement”) is made as of this ___
day of                     , 200_, by and between Neose Technologies, Inc., a
Delaware corporation (“Neose”), and                                          , a
                     corporation (“Recipient”).
BACKGROUND
     Neose has developed and continues to develop proprietary technologies and
related know-how for the glycosylation, design and remodeling of proteins,
peptides and antibodies, including, but not limited to its GlycoAdvanceTM,
GlycoPEGylation™ and GlycoConjugation™ technologies (collectively, the
“Technology”). Pursuant to a Research, Development and License Agreement dated
___, 2003 (the “License Agreement”), Neose has granted Novo Nordisk A/S, a
Danish corporation, and Novo Nordisk Health Care AG, a Swiss corporation
(collectively,“Novo”), certain exclusive worldwide rights under the Technology
throughout the world, including certain rights to sublicense. Novo desires to
sublicense to Recipient certain rights granted to Novo under the License
Agreement. Novo, therefore, desires to disclose to Recipient confidential and
proprietary information, which is a part of the Technology and is considered
valuable by Neose. As a condition to Novo disclosing such confidential and
valuable proprietary information to Recipient, Recipient is entering into this
Agreement for Neose’s benefit.
     NOW, THEREFORE, in consideration of the foregoing premises and in
consideration of Novo disclosing Neose’s confidential and proprietary
information to Recipient, and intending to be legally bound hereby, Recipient
agrees as follows:
Definitions
     “Confidential Information” means any and all proprietary or confidential
information of Neose disclosed to Recipient, including, without limitation, all
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, service plans, services, customer lists and
customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, distribution and sales
methods and systems, sales and profit figures, finances and other business
information disclosed to Recipient related to Neose, either directly or
indirectly, in writing, orally or by drawings or
 

******   — Material has been omitted and filed separately with the Commission.

-48-



--------------------------------------------------------------------------------



 



inspection of documents or other tangible property. The fact that a given piece
of information is marked or identified as confidential or proprietary shall
conclusively indicate that such information is considered Confidential
Information, but the failure to so mark information shall not conclusively
determine that such information was or was not considered Confidential
Information.
     “Neose Know-How” means any and all formulae, procedures, processes,
methods, designs, know-how, show-how, trade secrets, discoveries, inventions
(whether or not patentable), patent applications, licenses, software and source
code, programs, prototypes, designs, discoveries, techniques, methods, ideas,
concepts, data, engineering and manufacturing information, electronic control
circuits, specifications, diagrams, drawings, schematics, blueprints and parts
lists and other proprietary information, rights and works of authorship, whether
or not reduced to writing, controlled by Neose and relating to the Technology
     “Neose Patents” means all patents and patent applications (including all
corresponding foreign patents and patent applications, all divisions,
continuations, continuations-in-part, reissues, renewals, extensions and
additions to any such patents or patent applications) relating to the Technology
licensed by Neose to Novo under the License Agreement.
     “Neose Technology” means the Neose Know-How and Neose Patents.
     “Person” means an individual, corporation, partnership, trust, business
trust, association, joint stock company, joint venture, syndicate, sole
proprietorship, unincorporated organization, government, governmental agency,
authority or instrumentality, or any other form of entity not specifically
listed in this Agreement.
     “Product” means any of the “Novo Materials” (as defined in the License
Agreement modified by using the Neose Technology.
     “Sublicense Agreement” means the agreement under which Novo sublicenses to
Recipient certain rights granted by Neose to Novo under the License Agreement.
     “Third Party” means any Person other than Recipient, Neose or Novo.
Non-Disclosure; Non-Use; Reasonable Care
     Non-Disclosure. Without the prior written consent of an authorized officer
of Neose, Recipient shall not, directly or indirectly, disclose to any Third
Party any Confidential Information or Neose Know-How.
     Non-Use. Without the prior written consent of an authorized officer of
Neose, Recipient shall not, directly or indirectly, use any of the Confidential
Information or Neose Technology for its own benefit or for the benefit of any
Third Party.
 

******   — Material has been omitted and filed separately with the Commission.

-49-



--------------------------------------------------------------------------------



 



     Reasonable Care. Recipient shall take all reasonable measures to protect
the secrecy of, and avoid the unauthorized disclosure or use of, the
Confidential Information and Neose Technology, including, without limitation,
the following: (i) Recipient shall exercise the highest degree of care that
Recipient uses to protect Recipient’s own confidential and proprietary
information of a similar nature; (ii) Recipient shall disclose Confidential
Information and/or Neose Know-How only to its employees and contractors who have
a need to know; and (iii) Recipient shall require anyone who has access to any
of the Confidential Information and/or Neose Know-How to sign or be a party to
an effective agreement with Recipient, applicable to the Confidential
Information and Neose Know-How, containing provisions that are substantially
similar to the terms of this Agreement. Recipient shall notify Neose in writing
of any disclosure, misuse or misappropriation of any Confidential Information or
Neose Technology that may come to Recipient’s attention.
Acknowledgements. Recipient acknowledges and agrees that: (i) this Agreement is
necessary for the protection of the legitimate business interests of Neose;
(ii) the execution of this Agreement by an authorized representative of
Recipient and delivery of this Agreement to Neose is a mandatory condition
precedent to Novo disclosing any Confidential Information and any information
concerning the Neose Technology to Recipient, without which Neose would not
permit Novo to disclose such information; (iii) neither Neose nor Novo has
granted to Recipient any rights under the Neose Technology in any manner; and
(iv) because of the unique nature of the Confidential Information and Neose
Technology and its broad applicability to the manufacture and remodeling of
glycoproteins, Neose will not have an adequate remedy at law if Recipient
breaches any term of this Agreement.
Return of Materials. Upon the earlier of termination of Novo’s license to the
Neose Technology under the License Agreement or termination of the Sublicense
Agreement, Recipient shall: (i) discontinue all use of the Confidential
Information and Neose Technology; (ii) destroy any and all items in its
possession containing any Confidential Information or Neose Technology; and
(iii) certify in writing to Neose, within ten (10) days after Neose’s request
therefor, that Recipient has taken all actions described in this Section 4.
Intellectual Property
     Ownership Rights. All right, title and interest under patent, copyright,
trade secret and trademark law and any other intellectual property or other law
(collectively, “Ownership Rights”), in and to the Confidential Information and
Neose Technology shall remain at all times with Neose. Any and all Ownership
Rights to developments, discoveries, inventions, additions, amendments,
modifications, ideas, processes, methods, compositions, formulae, techniques,
information and data, whether or not patentable, relating to the Neose
Technology, which is made, conceived or reduced to practice by Neose, Novo or
Recipient or any combination of them (“Neose Improvements”) shall be owned by
Neose and shall be deemed to part of the Neose Technology for all purposes.
 

******   — Material has been omitted and filed separately with the Commission.

-50-



--------------------------------------------------------------------------------



 



     Assignment. To the extent that Recipient may retain any Ownership Rights in
any Neose Improvements, Recipient hereby irrevocably assigns and transfers to
Neose any and all such Ownership Rights, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration, and
Neose shall be entitled to receive and hold in its own name all such Ownership
Rights. With respect to any Ownership Rights that Recipient may assign and
transfer to Neose under this Section 5.2, at the request of Neose, and at
Neose’s expense, either before or after termination of this Agreement, Recipient
shall assist Neose in acquiring and maintaining patent, copyright, trade secret
and trademark protection upon, and confirming Neose’s title in and to, any such
Ownership Rights. Recipient’s assistance shall include, but shall not be limited
to, signing all applications, and any other documents and instruments for
patent, copyright and any other proprietary rights, cooperating in legal
proceedings, and taking any other actions considered necessary or desirable by
Neose. For the purpose of facilitating the above assignment, Recipient agrees
that any and all employees and contractors employed or engaged by Recipient and
providing any service in connection with the use of the Neose Technology, prior
to providing such service, shall have agreed in writing to covenants consistent
with Recipient’s covenants set forth in this Section 5.2
Exceptions. The non-disclosure obligations with respect to Confidential
Information and Neose Know-How set forth in Section 2.1 shall not apply to any
information that: (i) at the time of disclosure by or on behalf of Novo or Neose
to Recipient is in, or after disclosure by or on behalf of Novo or Neose becomes
part of, the public domain through no improper act on the part of Recipient or
on the part of any of Recipient’s employees, independent contractors, advisors
or consultants; (ii) is disclosed, published or disseminated by Neose without
any confidentiality constraints; (iii) was in Recipient’s possession free of any
obligation of non-disclosure or non-use at the time of disclosure to Recipient,
as shown by written evidence; (iv) Recipient receives from a Third Party free of
any obligation of non-disclosure or non-use, but only if such Third Party had no
direct or indirect obligation to Neose not to disclose such information; (v) was
developed by Recipient independent of information received hereunder, as shown
by its written records; or (vi) subject to Section 7, is required to be
disclosed by law or pursuant to legal, judicial or administrative process.
Notice of Required Disclosure. If Recipient is required by judicial or
administrative process to disclose any Confidential Information or Neose
Know-How, then Recipient shall promptly notify Neose and, before disclosing such
Confidential Information or Neose Know-How, allow Neose a reasonable time to
oppose such process.
Successors; Assignment. This Agreement shall be binding upon Recipient and
Recipient’s successors and assigns and inure to the benefit of Neose and its
successors and assigns. Recipient may not assign its rights or delegate its
obligations under this Agreement, in whole or in part, except with the prior
written consent of Neose, which consent shall not be unreasonably withheld.
Neose may assign this Agreement without seeking or obtaining Recipient’s
consent.
 

******   — Material has been omitted and filed separately with the Commission.

-51-



--------------------------------------------------------------------------------



 



Governing Law. This Agreement and any controversy, claim or dispute arising
under this Agreement shall be governed by, and construed in accordance with the
laws of the Commonwealth of Pennsylvania, United States of America, without
regard to the conflicts of law principles of any jurisdiction.
Remedies. In addition to any other remedies that may be available, at law, in
equity or otherwise, Neose shall be entitled to obtain injunctive relief to
enforce the provisions of this Agreement without necessity of posting bond.
Entire Agreement. This Agreement contains the entire agreement and understanding
relating to the subject matter hereof and merges and supersedes all prior
discussions, agreements and understandings. This Agreement may not be changed or
modified, except in a writing signed by both Neose and Recipient. The failure or
delay of Neose to exercise any right under this Agreement shall not be deemed a
waiver of any rights under this Agreement.
     IN WITNESS WHEREOF, each party has caused its authorized representative to
execute this Agreement as of the date first written above.

                      NEOSE TECHNOLOGIES, INC.       [INSERT NAME OF RECIPIENT]
   
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   

 

******   — Material has been omitted and filed separately with the Commission.

-52-



--------------------------------------------------------------------------------



 



Exhibit 17.1
******
 

******   — Material has been omitted and filed separately with the Commission.

-53-